Exhibit 10.4
EMPLOYMENT AGREEMENT
(YOAV GERY)
This EMPLOYMENT AGREEMENT (this “Agreement”), dated on March 20, 2011, between
Morgans Hotel Group Co., a Delaware corporation (the “Company”), and Yoav Gery
(the “Executive”) shall become effective as of March 23, 2011 (the “Effective
Date”).
1. Employment Period
The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company, on the terms and conditions of this Agreement, for
the period commencing on the Effective Date and ending on the third anniversary
of the Effective Date (the “Employment Period”), subject to the provisions for
early termination or extension as hereinafter provided. The Company (but not the
Executive) will have the right to offer (the “Extension Offer”) to extend the
Employment Period by six (6) months (the “Extension Period”) by giving notice to
Executive of such offer no less than seventy-five (75) days prior to the end of
the initial Employment Period. During any Extension Period, the Executive shall
receive compensation on substantially the same terms as being provided at the
end of the initial Employment Period and will receive a cash bonus, payable on
the last day of the Extension Period, in an amount equal to one-half of the
Annual Bonus paid to the Executive with respect to the 2013 fiscal year. In the
event that the parties hereafter agree to extend Executive’s employment beyond
the end of the Extension Period the amount of the pro-rated cash bonuses paid by
the Company with respect to the Extension Period and the period from January 1,
2014 to the third anniversary of the Effective Date will be taken into account
and be credited against any cash bonus that may become payable to Executive for
fiscal 2014. The Executive shall have the right to accept or reject the
Extension Offer; if the Executive rejects the Extension Offer and terminates
employment, such termination will be deemed to be a termination due to
non-renewal of the Agreement by the Company for purposes of Section 4(d) below
and shall not be considered a termination under Section 4(c) below.
2. Terms of Employment
(a) Position and Duties
(i) During the Employment Period, the Executive shall serve as Chief Development
Officer of the Company with the customary and usual authority, duties and
responsibilities attendant to such position and any other duties that may
reasonably be assigned by the Chief Executive Officer and the Company’s Board of
Directors (the “Board”) consistent with his position as Chief Development
Officer. In such capacity, it is understood that the Executive shall perform
services for Morgans Group LLC (the “Operating Company”) as well the Company.
The Executive shall report to the Chief Executive Officer. A termination of the
Executive’s employment shall mean a termination of services of both the Company
and the Operating Company.

 

 



--------------------------------------------------------------------------------



 



(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of the Executive’s business time, attention and energies to
the performance of the duties assigned to the Executive so that Executive can
fulfill those duties, and to perform such duties faithfully, diligently and to
the best of the Executive’s abilities and subject to such laws, rules,
regulations and policies from time to time applicable to the Company’s
executives. Notwithstanding the above, Executive shall be entitled to attend to
personal and family affairs and investments, be involved in not for profit,
charitable and professional activities and, with the Board’s prior consent,
serve on boards of other organizations, provided that all of the foregoing does
not, in the aggregate, materially interfere with Executive’s responsibilities
hereunder.
(b) Compensation
(i) Annual Base Salary. During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”) equal to $600,000 (payable
semi-monthly), which shall be subject to annual performance reviews and may be
increased at the discretion of the Board or the Compensation Committee of the
Board (the “Compensation Committee”), in accordance with the standard practice
of the Company. The term “Annual Base Salary” as utilized in this Agreement
shall refer to Annual Base Salary as so increased. Annual Base Salary shall not
be less than $600,000 without the prior written consent of the Executive.
(ii) Annual Bonus. The Executive will be eligible for an annual cash bonus for
each of the Company’s 2011, 2012, and 2013 fiscal years (“Annual Bonus”) with a
target payout of 100% of Annual Base Salary. The target payout for the 2011
Annual Bonus shall be pro rated, based on the number of days in the fiscal year
from and including the Effective Date to and including December 31, 2011, 50% of
which shall be guaranteed. The remaining 50% of the 2011 Annual Bonus shall
depend on following performance metrics: 40% on EBITDA and 10% on the RevPAR
Index, both as established by the Compensation Committee of the Board of
Directors. For 2012 and 2013, the Annual Bonus will range from 50% up to 150% of
target. The actual Annual Bonus for each fiscal year shall be determined after
consultation with the Executive in good faith by the Compensation Committee
based upon actual corporate and individual performance for such year and shall
be payable in accordance with the procedures specified by the Compensation
Committee. The Executive’s Annual Bonus will be paid no later than seventy-five
(75) days after the end of the applicable bonus period (or, if earlier, as
provided in Section 4 below). Except as provided in Section 3 of this Agreement,
Employee must be employed by the Company on the date bonuses are paid to Company
employees in order to be entitled to receive a bonus. To the extent the Annual
Bonus exceeds 100% of Annual Base Salary, the Compensation Committee may in its
discretion, and subject to applicable law, cause the Company to pay such excess
in the form of fully vested equity compensation awards under one of Company’s
equity compensation plans (which award may be subject to other conditions that
the Compensation Committee may determine).

 

2



--------------------------------------------------------------------------------



 



(iii) Stock Option Award. On the Effective Date, the Company shall grant to the
Executive a non-qualified option to purchase 200,000 shares of the Company’s
common stock (the “Stock Option”) under the Morgans Hotel Group Co. Amended and
Restated 2007 Omnibus Incentive Plan (the “Incentive Plan”). Except as otherwise
provided in Section 4 upon certain events of termination, subject to the
Executive’s continued employment with the Company, the Stock Option shall vest
and become exercisable with respect to 33-1/3% of the shares subject thereto on
each of the first, second, and third anniversaries of the Effective Date.
Consistent with the foregoing, the terms and conditions of the Stock Option
shall be set forth in an award agreement (the “Stock Option Agreement”) in the
form attached as Exhibit A hereto, to be entered into by the Company and the
Executive concurrently herewith and which shall evidence the grant of the Stock
Option. The Company shall determine whether future awards will be awarded to the
Executive in its good faith discretion.
(iv) Outperformance Award. On the Effective Date, the Company shall grant to the
Executive a performance incentive award entitling the Executive to 10% of the
“Total Outperformance Pool,” as such term is defined in the Outperformance Award
Agreement attached as Exhibit B hereto, subject to the terms and conditions of
such award agreement.
(v) Additional Performance Incentive Award. On the Effective Date, the Company
shall grant to the Executive an additional performance incentive award entitling
the Executive to 10% of the “Promoted Interest Pool,” as such term is defined in
the Promoted Interest Pool Award Agreement attached as Exhibit C hereto, subject
to the terms and conditions of such award agreement.
(vi) Signing Bonus. The Executive shall receive a signing bonus equal to
$100,000 within 10 days of the Effective Date of this Agreement.
(vii) Equity Award. On the Effective Date, the Company shall grant to the
Executive 65,250 restricted stock units (the “RSUs”) as an inducement award.
Subject to the Executive’s continued employment with the Company, the RSUs shall
vest and become exercisable with respect to 33-1/3% of the shares subject
thereto on each of the first, second, and third anniversaries of the Effective
Date. Consistent with the foregoing, the terms and conditions of such award
shall be set forth in an award agreement (the “RSU Agreement”) in the form
attached as Exhibit D hereto, to be entered into by the Company and the
Executive concurrently herewith and which shall evidence the grant of the RSUs.
(c) Benefits
(i) Employee Benefits. During the Employment Period, the Executive shall be
entitled to participate in all employee benefit and other plans, practices,
policies and programs and fringe benefits and perquisites on a basis no less
favorable than that provided to other senior executives of the Company.
(ii) Vacations. The Executive shall be eligible for up to five weeks of annual
vacation to be accrued in accordance with the Company’s policy for its other
senior executives.

 

3



--------------------------------------------------------------------------------



 



3. Termination of Employment
(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Executive becomes Disabled during the Employment Period, the Company upon such
event shall give to the Executive written notice of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the
30 days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” or becoming “Disabled” shall mean the inability of the Executive to
perform the Executive’s duties with the Company on a full-time basis for 180
business days during any consecutive twelve month period as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company and acceptable to the Executive
or the Executive’s legal representative.
(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. For purposes of this Agreement, “Cause”
shall mean the occurrence of any one or more of the following events unless the
Executive has commenced and is diligently pursuing steps to correct the
circumstances constituting Cause (in those instances where such circumstances
can be corrected) within fifteen (15) business days after receipt of the Notice
of Termination and cures in all material respects such circumstances within
forty-five (45) business days after receipt of the Notice of Termination (as
defined below):

  (i)   the Executive’s willful and continued failure to substantially perform
his duties with the Company as contemplated by Section 2(a)(i) (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such failure after his issuance of a Notice of Termination for
Good Reason), after a written demand for substantial performance is delivered to
the Executive by the Board, which demand specifically identifies the manner in
which the Board believes that the Executive has not substantially performed his
duties;

  (ii)   a material breach by Executive of his obligations under this Agreement
resulting in substantial economic or financial injury to the Company;

  (iii)   the Executive’s willful commission of an act of fraud, theft or
dishonesty resulting in substantial economic or financial injury to the Company;

  (iv)   the Executive’s conviction of, or entry by the Executive of a guilty or
no contest plea to, the commission of a felony; or

  (v)   the Executive willfully engages in misconduct that is materially
injurious to the Company.

 

4



--------------------------------------------------------------------------------



 



For purposes of this provision, no act or omission on the part of the Executive
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that the act or omission was in the best interests of
the Company. Any act or omission that was directed or authorized by the Board,
or approved, consented to, or acquiesced to by the Board, or based on advice of
counsel for the Company shall be conclusively presumed to have been done or
omitted in good faith and in the best interests of the Company. The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by at least 66 2/3% of the Board (excluding the Executive and the
Executive Chairman, to the extent either of them are members of the Board) at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board) finding that, in the good faith
opinion of the Board, the Executive is guilty of the conduct giving rise to
Cause for termination, and specifying the particulars thereof in detail.
(c) Good Reason. The Executive’s employment may be terminated by the Executive
with or without Good Reason. For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following events without the written consent
of the Executive:
(i) any change in the Executive’s title or the assignment to the Executive of
duties materially inconsistent with the Executive’s title, position, status,
reporting relationships, authority, duties or responsibilities as contemplated
by Section 2(a)(i), or any other action by the Company which results in a
material diminution or material adverse change in the Executive’s title,
position, status, reporting relationships, authority, duties or
responsibilities, other than insubstantial or inadvertent actions not taken in
bad faith which are remedied by the Company within fifteen (15) business days
after receipt of notice thereof given by the Executive;
(ii) any material failure by the Company to comply with any of the provisions of
this Agreement or any Related Agreement (as defined below), other than
insubstantial or inadvertent failures not in bad faith which are remedied by the
Company promptly after receipt of notice thereof given by the Executive;
(iii) any failure by the Company to comply with and satisfy Section 10(c); or
(iv) any requirement that the Executive’s principal place of employment be at a
location more than 50 miles from his principal place of employment on the date
of this Agreement, resulting in a material increase in distance from the
Executive’s residence to his new place of employment
provided that the Executive’s resignation shall only constitute a resignation
for Good Reason hereunder if (x) the Executive provides the Company with a
Notice of Termination (as defined below) within 90 days after the initial
existence of the facts or circumstances constituting Good Reason, (y) the
Company has failed to cure such facts or circumstances within 30 days after
receipt of the Notice of Termination, and (z) subject to the last sentence of
Section 4(e), the Date of Termination (as defined below) occurs no later than
120 days after the initial occurrence of the facts or circumstances constituting
Good Reason.

 

5



--------------------------------------------------------------------------------



 



(d) Notice of Termination. Any termination by the Company or by the Executive
shall be communicated by Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the Date of Termination. The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company other than for Disability, the date of
receipt of the Notice of Termination or any later date specified therein within
30 days of such notice, (ii) if the Executive’s employment is terminated by the
Executive, 30 days after receipt of the Notice of Termination (provided, that,
the Company may accelerate the Date of Termination to an earlier date by
providing the Executive with notice of such action, or, alternatively, the
Company may place the Executive on paid leave during such period), (iii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, and (iv) if the Executive’s employment is
terminated due to the non-renewal of the Agreement at the end of the Employment
Period, the Date of Termination shall be the last day of the Employment Period.
Notwithstanding the foregoing, if within thirty (30) days after any Notice of
Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding and final arbitration
award or by a final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected).
(f) Resignation from Certain Offices and Directorships. Unless the Company
agrees in writing to waive this requirement, upon the termination of the
Executive’s employment for Cause, the Executive shall be deemed to have resigned
from (i) office as a director of the Company, any subsidiary or affiliate of the
Company or any other entity to which the Company appoints the Executive to serve
as a director, (ii) from all offices held by the Executive in any or all of such
entities in clause (i) above, and (iii) all fiduciary positions (including as
trustee) held by the Executive with respect to any pension plans or trusts
established by any such entities in clause (i) above. The Executive shall take
all actions reasonably requested by the Company to effectuate the foregoing.
4. Obligations of the Company upon Termination
(a) Other Than for Cause or For Good Reason. If, during the Employment Period,
the Company terminates the Executive’s employment other than for Cause or
Disability or the Executive terminates his employment for Good Reason (each, a
“Qualifying Termination”):
(i) The Company shall pay to the Executive an amount in a single lump sum within
10 days after the end of the revocation period for the Release Agreement
provided in Section 4(e) below, (provided, however, that the amounts payable
pursuant to subparagraph (C) below, if any, will be paid at the same time the
bonuses for the year in which the Date of Termination occurs are paid), equal to
the sum of —

 

6



--------------------------------------------------------------------------------



 



(A) an amount equal to the Executive’s Annual Base Salary (at the rate then
being paid to Executive) accruing through the Date of Termination to the extent
theretofore unpaid (the “Accrued Base Salary”) plus
(B) the amount of any Annual Bonus that, had he remained employed, would
otherwise have been paid to the Executive pursuant to Section 2 (b)(ii) above
for any fiscal year of the Company that ends on or before the Date of
Termination to the extent not previously paid (the “Prior Year Bonus”), plus
(C) (without duplication of the amount in clause (B)) a pro rata portion of the
Annual Bonus for the partial fiscal year in which the Date of Termination occurs
in an amount equal to the product of (A) the Annual Bonus calculated as of the
Date of Termination based on the extent to which the financial performance
targets applicable to such Annual Bonus (pro rated based on the number of days
in such fiscal year through the Date of Termination) are actually achieved for
the year, and (B) a fraction, the numerator of which is the number of days in
the year of termination through the Date of Termination and the denominator of
which is 365 (the “Pro-Rated Annual Bonus”) plus
(D) an amount equal to two (2) times the Annual Base Salary.
(ii) During the period commencing on the Date of Termination and ending on the
date 12 months after the Date of Termination (the “COBRA Period”), provided that
the Executive properly elects to receive group health insurance continuation
coverage under Section 4980B of the Code and the regulations thereunder
(“COBRA”), the Company shall pay directly or reimburse the Executive for
premiums for such coverage ; provided, however, that if the Executive becomes
re-employed with another employer and is eligible to receive group health
insurance coverage under another employer’s plans, the Company’s obligations
under this Section 4(a)(ii) shall be reduced to the extent comparable coverage
is actually provided to the Executive and the Executive’s eligible family
members, and any such coverage shall be reported by the Executive to the
Company. Notwithstanding the foregoing, (A) if any plan pursuant to which the
Company is providing such coverage is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of Code
Section 409A under Treasury Regulation Section 1.409A-1(a)(5), or (B) the
Company is otherwise unable to continue to cover the Executive under its group
health plans, then, in either case, an amount equal to the monthly plan premium
payment shall thereafter be paid to the Executive as currently taxable
compensation in substantially equal monthly installments over the COBRA Period
(or the remaining portion thereof).
All Company equity awards and other performance incentive awards, other than
awards provided pursuant to Sections 2(b)(iv) and (v), (which shall vest as set
forth in the applicable award agreement), shall fully vest on the Date of
Termination to the extent not vested. The Executive shall retain any vested
equity awards, which may not be revoked or annulled by the Company.

 

7



--------------------------------------------------------------------------------



 



Each vested award (to the extent subject to exercise) shall be exercisable until
the later of (A) the twelve month anniversary of the Date of Termination and
(B) the four year anniversary of the date such award was granted.
Notwithstanding this Section 4(a), in the event that the Executive is terminated
other than for Cause or the Executive terminates employment for Good Reason
following a Transactional Change in Control (as defined in the Outperformance
Award Agreement) and where the Common Share Price (as defined in the
Outperformance Award Agreement) does not represent at least 4.5% compound annual
growth rate since the Effective Date, the amount payable by the Company pursuant
to Section 4(a)(i)(D) shall equal one (1) times the Annual Base Salary.
(b) Death; Disability. If, during the Employment Period, the Executive’s
employment shall terminate on account of death (other than via death after
delivery of a valid Notice of Termination for Good Reason or without Cause) or
Disability, the Company shall have no further obligations to the Executive other
than to pay to or provide the Executive (or his estate) the following:
(i) The Company shall pay to or provide the Executive (or his estate) the
following within 10 business days after the Executive’s death or the date on
which the Executive becomes Disabled: (A) the Accrued Base Salary through the
Date of Termination to the extent theretofore unpaid, (B) the Prior Year Bonus
to the extent theretofore unpaid, (C) the Pro Rated Annual Bonus (if any), and
(D) an amount equal to one (1) times the Annual Base Salary within 10 days after
the Date of Termination.
(ii) During the COBRA Period, provided that the Executive’s estate or
beneficiaries or the Executive, as applicable, properly elects to receive group
health insurance continuation coverage under COBRA, the Company shall pay
directly or reimburse the Executive’s estate or beneficiaries or the Executive,
as applicable, for premiums for such coverage; provided, however, that if the
Executive becomes re-employed with another employer and is eligible to receive
group health insurance coverage under another employer’s plans, the Company’s
obligations under this Section 4(b)(ii) shall be reduced to the extent
comparable coverage is actually provided to the Executive and the Executive’s
eligible family members, and any such coverage shall be reported by the
Executive to the Company. Notwithstanding the foregoing, (A) if any plan
pursuant to which the Company is providing such coverage is not, or ceases prior
to the expiration of the period of continuation coverage to be, exempt from the
application of Code Section 409A under Treasury
Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to
continue to cover the Executive under its group health plans, then, in either
case, an amount equal to the monthly plan premium payment shall thereafter be
paid to the Executive as currently taxable compensation in substantially equal
monthly installments over the COBRA Period (or the remaining portion thereof).
All Company equity awards and other performance incentive awards, other than
awards provided pursuant to Sections 2(b)(iv) and (v), (which shall vest as set
forth in the applicable award agreement) shall fully vest on the Date of
Termination to the extent not vested. The Executive shall retain any vested
equity awards, which may not be revoked or annulled by the Company. Each vested
award (to the extent subject to exercise) shall be exercisable until the later
of (A) the twelve month anniversary of the Date of Termination and (B) the four
year anniversary of the date such award was granted.

 

8



--------------------------------------------------------------------------------



 



(c) For Cause; Other than For Good Reason. If, during the Employment Period, the
Company shall terminate the Executive’s employment for Cause or the Executive
terminates his employment without Good Reason (including the failure by the
Executive to renew the Agreement at the end of the Employment Period after the
Company offers to do so no less than seventy-five (75) days prior to the end of
the Employment Period, as it may be extended pursuant to an employment agreement
with at least a three year term, aggregate cash and equity-and performance-based
compensation at least as favorable as the same provided for hereunder and
otherwise on terms no less favorable to the Executive as those set forth herein)
(any such non-renewal, an “Executive Non-Renewal”) the Company shall pay to or
provide the Executive (or his estate) the following within 10 business days
after the Date of Termination: (A) the Accrued Base Salary through the Date of
Termination to the extent theretofore unpaid, and (B) in the event of an
Executive Non-Renewal, the Prior Year Bonus, to the extent theretofore unpaid.
The Executive shall retain any vested equity awards, which may not be revoked or
annulled by the Company. Each vested award (to the extent subject to exercise)
shall be exercisable (i) in the event of an Executive Non-Renewal, until the
later of (A) the twelve month anniversary of the Date of Termination and (B) the
four year anniversary of the date such award was granted, or (ii) in the event
of the termination of Executive’s employment for Cause or without Good Reason
other than an Executive Non-Renewal), within ninety (90) days after the Date of
Termination.
(d) Expiration of Employment Period due to the Company’s Non-renewal of the
Agreement. If the Executive’s employment with the Company terminates by reason
of the expiration of the Employment Period other than due to an Executive
Non-Renewal, the Company shall pay to or provide the Executive (or his estate)
the following within 10 business days after the Date of Termination:
(i) the Accrued Base Salary through the Date of Termination to the extent
theretofore unpaid;
(ii) the Prior Year Bonus to the extent theretofore unpaid;
(iii) Subject to execution of the Release Agreement provided in Section 4(e)
below, the Company shall pay to the Executive an amount equal to one (1) times
the Annual Base Salary in a single lump sum within 10 days after the end of the
revocation period for the Release Agreement;
(iv) During the COBRA Period, provided that the Executive’s estate or
beneficiaries or the Executive, as applicable, properly elects to receive group
health insurance continuation coverage under COBRA, the Company shall pay
directly or reimburse the Executive’s estate or beneficiaries or the Executive,
as applicable, for premiums for such coverage; provided, however, that if the
Executive becomes re-employed with another employer and is eligible to receive
group health insurance coverage under another employer’s plans, the Company’s
obligations under this Section 4(d)(iv) shall be reduced to the extent
comparable coverage is actually provided to the Executive and the Executive’s
eligible family members, and any such coverage shall be reported by the
Executive to the Company. Notwithstanding the foregoing, (A) if any plan
pursuant to which the Company is providing such coverage is not, or ceases prior
to the expiration of the period of continuation coverage to be, exempt from the
application of Code Section 409A under Treasury
Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to
continue to cover the Executive under its group health plans, then, in either
case, an amount equal to the monthly plan premium payment shall thereafter be
paid to the Executive as currently taxable compensation in substantially equal
monthly installments over the COBRA Period (or the remaining portion thereof).

 

9



--------------------------------------------------------------------------------



 



All Company equity awards and other performance incentive awards, other than
awards provided pursuant to Sections 2(b)(iv) and (v), (which shall vest as set
forth in the applicable award agreement) shall fully vest on the Date of
Termination to the extent not vested. The Executive shall retain any vested
equity awards, which may not be revoked or annulled by the Company. Each vested
award (to the extent subject to exercise) shall be exercisable until the later
of (A) the twelve month anniversary of the Date of Termination and (B) the four
year anniversary of the date such award was granted.
(e) Release Agreement. The Company shall not be required to make the payments
and provide the benefits specified in this Section 4 (other than the payment of
any Accrued Base Salary) unless the Executive (or his estate, as applicable)
executes and delivers to the Company an agreement releasing the Company, its
affiliates and its officers, directors and employees from all liability (other
than the payments and benefits under this Agreement) in the form attached hereto
as Exhibit E (the “Release Agreement”) within thirty (30) days after the Date of
Termination and the period for revocation of such Release Agreement shall have
lapsed, which Release Agreement shall also provide that the Company shall
release the Executive from all liability; provided, that in all events, subject
to Executive’s execution and delivery of the Release Agreement, the payments and
benefits specified in this Section 4 will be made or provided before March 15
following the end of Executive’s first taxable year in which his right to such
payment is no longer subject to a substantial risk of forfeiture.
5. Application of Section 409A
(a) If any compensation or benefits provided by this Agreement may result in the
application of Section 409A of the Code, the Company shall, in consultation with
the Executive, modify the Agreement in the least restrictive manner necessary in
order to, where applicable, (i) exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A or (ii) comply
with the provisions of Section 409A, other applicable provision(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and to make such modifications, in each case, without any
diminution in the value of the payments to the Executive.

 

10



--------------------------------------------------------------------------------



 



(b) Anything in this Agreement to the contrary notwithstanding, if (A) on the
date of termination of Executive’s employment with the Company or a subsidiary,
any of the Company’s stock is publicly traded on an established securities
market or otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, as amended (the “Code”)), (B) Executive is determined to
be a “specified employee” within the meaning of Section 409A(a)(2)(B), (C) the
payments exceed the amounts permitted to be paid pursuant to Treasury
Regulations section 1.409A-1(b)(9)(iii), and (D) such delay is required to avoid
the imposition of the tax set forth in Section 409A(a)(1), as a result of such
termination, the Executive would receive any payment that, absent the
application of this Section 5(b), would be subject to interest and additional
tax imposed pursuant to Section 409A(a) as a result of the application of
Section 409A(2)(B)(i), then no such payment shall be payable prior to the date
that is the earliest of (1) six (6) months and one day after the Executive’s
termination date, (2) the Executive’s death or (3) such other date (the “Delay
Period”) as will cause such payment not to be subject to such interest and
additional tax (with a catch-up payment equal to the sum of all amounts that
have been delayed to be made as of the date of the initial payment). In
particular, with respect to any lump sum payment otherwise required hereunder,
in the event of any delay in the payment date as a result of
Section 409A(a)(2)(A)(i) and (B)(i), the Company will adjust the payments to
reflect the deferred payment date by crediting interest thereon at the prime
rate in effect at the time such amount first becomes payable, as quoted by the
Company’s principal bank.
(c) To the extent that the provision of health insurance following the Date of
Termination is so delayed, the Executive shall be entitled to COBRA continuation
coverage under Section 4980B of the Code (“COBRA Coverage”) during such period
of delay, and the Company shall reimburse the Executive for any Company portions
of such COBRA Coverage in the seventh month following the Date of Termination.
(d) To the extent that any benefits to be provided during the Delay Period are
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Section 409A, the Executive shall pay the cost of such benefits during the Delay
Period, and the Company shall reimburse the Executive, to the extent that such
costs would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to the
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.
(e) Any provisions of this Agreement or any other compensation plan
notwithstanding, the Company shall have no right to accelerate any such payment
hereunder or thereunder except to the extent permitted under Section 409A.
(f) For purposes of Section 409A, each payment made after termination of
employment, including COBRA continuation reimbursement payments, will be
considered one of a series of separate payments.
(g) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

11



--------------------------------------------------------------------------------



 



(h) Any amount that Executive is entitled to be reimbursed under this Agreement
that may be treated as taxable compensation, will be reimbursed to Executive as
promptly as practical and in any event not later than sixty (60) days after the
end of the calendar year in which the expenses are incurred; provided that
Executive shall have provided a reimbursement request to the Company no later
than thirty (30) days prior to the date the reimbursement is due. The amount of
the expenses eligible for reimbursement during any calendar year will not affect
the amount of expenses for reimbursement in any other calendar year, except as
may be required pursuant to an arrangement providing for the reimbursement of
expenses referred to in Section 105(b) of the Code.
(i) The Company shall not be obligated to reimburse Executive for any tax
penalty or interest or provide a gross-up in connection with any tax liability
of Executive under Section 409A.
6. Parachute Payment Limitations
Notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore or hereafter entered into by the Executive
and the Company or any of the Company’s affiliates, except an agreement,
contract, or understanding hereafter entered into that expressly modifies or
excludes application of this Section 6 (the “Other Agreements”), and
notwithstanding any formal or informal plan or other arrangement heretofore or
hereafter adopted by the Company or any of the Company’s affiliates for the
direct or indirect compensation of the Executive (including groups or classes of
participants or beneficiaries of which the Executive is a member), whether or
not such compensation is deferred, is in cash, or is in the form of a benefit to
or for the Executive (a “Benefit Arrangement”), if the Executive is a
“disqualified individual,” as defined in Section 280G(c) of the Code, any right
to receive any payment or other benefit under this Agreement shall not become
exercisable or vested (i) to the extent that such right to exercise, vesting,
payment, or benefit, taking into account all other rights, payments, or benefits
to or for Executive under the Agreement, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to the Executive under this
Agreement to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Executive from the Company or any of the Company’s
affiliates under this Agreement, all Other Agreements, and all Benefit
Arrangements would be less than the maximum after-tax amount that could be
received by Executive without causing any such payment or benefit to be
considered a Parachute Payment. In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Agreement, in conjunction
with all other rights, payments, or benefits to or for the Executive under the
Agreement, any Other Agreement or any Benefit Arrangement would cause the
Executive to be considered to have received a Parachute Payment under this
Agreement that would have the effect of decreasing the after-tax amount received
by the Executive as described in clause (ii) of the preceding sentence, then the
Executive shall have the right, in the Executive’s sole discretion, to designate
those rights, payments, or benefits under this Agreement, any Other Agreements,
and any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Executive under this Agreement be deemed to
be a Parachute Payment; provided, however, that, to the extent any payment or
benefit constitutes deferred compensation under Section 409A, in order to comply
with Section 409A, the reduction or elimination will be performed in the
following order: (A) reduction of cash payments; (B) reduction of COBRA
benefits; (C) cancellation of acceleration of vesting on any equity awards for
which the exercise price exceeds the then fair market value of the underlying
equity; and (D) cancellation of acceleration of vesting of equity awards not
covered under (C) above; provided, however that in the event that acceleration
of vesting of equity awards is to be cancelled, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of such equity
awards, that is, later granted equity awards shall be canceled before earlier
granted equity awards.

 

12



--------------------------------------------------------------------------------



 



7. Non-Competition; Non-Solicitation; Confidential Information; Standstill
(a) Non-Competition. Executive acknowledges that the services to be rendered by
him to the Company are of a special and unique character. In consideration of
his employment hereunder, Executive agrees that, during the term of Executive’s
employment with the Company and for a six-month period after the date the
Executive’s employment is terminated for any reason, provided in connection with
a termination of employment pursuant to Sections 4(a) or (d), the Company is not
in material breach in the performance of its obligations to the Executive
pursuant to those Sections, the Executive shall not directly or indirectly
(without the prior written consent of the Company) engage, directly or
indirectly, whether as principal, agent, representative, consultant, employee,
partner, stockholder, limited partner, other investor or otherwise (other than a
passive investment of not more than two and one-half percent (2.5%) of the
stock, equity or other ownership interest of any corporation, partnership or
other entity) in any business entity primarily engaged, directly or indirectly
through subsidiaries, and the Executive shall not be personally engaged,
directly or indirectly, in the business of hotel management within the United
States of America or Western Europe. The Executive shall not pursue any
prospects listed on a deal pipeline list prepared by the Company and the
Executive for a one-year period following the Date of Termination.
(b) Non-Solicitation. During the term of his employment with the Company
pursuant to this Agreement and for a one-year period after the Executive’s
employment is terminated pursuant to this Agreement for any reason, provided the
Company is not in material breach in the performance of its obligations to the
Executive as of the Date of Termination and is performing all of its obligations
under Section 4 of this Agreement upon and following the Date of Termination,
the Executive shall not, in any manner, directly or indirectly (without the
prior written consent of the Company), solicit, induce, or encourage any
employee, consultant or agent of the Company or any of its subsidiaries to
terminate their employment, agency, or other such business relationship with the
Company and its subsidiaries or to cease to render services to the Company and
its subsidiaries and the Executive shall not initiate discussions with any such
person for any such purpose or authorize or knowingly cooperate with or
encourage the taking of any such actions by any other individual or entity;
provided, however, that this paragraph shall not preclude the hiring or
retention of any such person by any other individual or entity who (i) responds
to a general employment advertisement by newspaper or similar advertisement, or
(ii) is referred to another individual or entity by an employment agency or
other similar entity, provided that Executive did not identify the person or the
Company as a potential source of employees to such agency or similar entity.
During the term of Executive’s employment pursuant to this Agreement and for a
six (6) month period after the Executive’s employment is terminated pursuant to
this Agreement for any reason, provided the Company is not in material breach in
the performance of its obligations to the Executive as of the Date of
Termination and is performing all of its obligations under Section 4 of this
Agreement upon and following the Date of Termination, the Executive shall not,
in any manner (without the prior written consent of the Company), solicit,
induce or encourage any customer, vendor, or other party doing business with the
Company to terminate their business relationship with the Company and its
subsidiaries or to transfer their business from the Company or any of its
subsidiaries, and the Executive shall not initiate discussions with any such
person for any such purpose or authorize or knowingly cooperate with or
encourage the taking of any such actions by any other individual or entity.

 

13



--------------------------------------------------------------------------------



 



(c) Treatment of Confidential Information. As a Company executive, Executive
will acquire Confidential Information (as defined below) in the course of
Executive’s employment. Executive agrees that, in consideration of employment
with the Company, Executive will treat such Confidential Information as strictly
confidential. Executive will not, directly or indirectly, at any time during
employment with the Company or any time thereafter, and without regard to when
or for what reason, if any, such employment shall terminate, use or cause to be
used any such Confidential Information, in connection with any activity or
business except in the normal course of performing his designated duties for the
Company. Executive shall not disclose or cause to be disclosed any such
Confidential Information to any third parties unless such disclosure is in
accordance with the disclosure policies adopted by the Board or has been
authorized in writing by the Board or except as may be required by law or legal
process after providing the Company with prior written notice and an opportunity
to respond to such disclosure (unless such notice is prohibited by law). For
purposes of this Agreement, “Confidential Information” shall mean confidential
or proprietary information, knowledge or data concerning the Company and its
subsidiary companies’ businesses, strategies, operations, financial affairs,
organizational matters, personnel matters, budgets, business plans, marketing
plans, studies, policies, procedures, products, ideas, processes, software
systems, trade secrets and technical know-how. Notwithstanding the foregoing,
Confidential Information shall not include information which (i) is or becomes
generally available to the public or is, at the time in question, in the public
domain other than as a result of a disclosure by Executive not permitted
hereunder, (ii) was available to Executive on a non-confidential basis prior to
the date of this Agreement, or (iii) becomes available to Executive from a
source other than the Company, its agents or representatives (or former agents
or representatives).
(d) Standstill. During the term of his employment and for a period of six months
after the date the Executive’s employment is terminated, Executive shall not,
directly or indirectly or in concert with any other person, engage in any of the
following:

  (i)   purchase, offer to purchase, or agree to purchase or otherwise acquire,
by means of a purchase, tender or exchange offer, business combination or in any
other manner (including rights or options to acquire such ownership),
(x) beneficial ownership of any common stock of the Company (“Common Stock”), or
securities convertible into or exchangeable for Common Stock of the Company,
that would result in the Executive, the Executive’s affiliates, and the members
of any “group” of persons with which the Executive or his affiliates are acting
in concert beneficially owning, in the aggregate (taking into account shares of
Common Stock issuable upon conversion or exchange of any securities held by such
the Executive and such other persons), more than 14.9% of the voting power of
the outstanding Common Stock, or (y) material beneficial ownership of any debt
obligations on hotel properties owned by the Company or any of its consolidated
subsidiaries or any material assets owned by the Company or any of its
consolidated subsidiaries;

 

14



--------------------------------------------------------------------------------



 



  (ii)   seek or propose to influence, advise, change or control the management,
Board, governing instruments or policies or affairs of the Company or any of its
affiliates, including, without limitation, by means of a solicitation of proxies
or seeking to influence, advise or direct the vote of any holder of voting
securities of the Company; or

  (iii)   be employed by any person that, directly or through its affiliates,
engages in any of the foregoing.

Exercise of options, conversion of LTIP Units, vesting and delivery of shares of
Common Stock pursuant to equity or other awards, plans and arrangements and any
other Common Stock received or otherwise acquired by the Executive in connection
with or as a result of the Executive’s employment with the Company or service on
its Board are not prohibited by this Section 7(d). In addition, if persons with
whom the Executive has in no way participated, assisted or cooperated with have
taken actions that would be prohibited by Sections 7(d) above such that the
Company would be considered to be in “play” through no act of the Executive, the
Executive will no longer be subject to the limitations of Sections 7(d).
(e) Survival. Any termination of the Executive’s employment or of this Agreement
(or breach of this Agreement by the Executive or the Company) shall have no
effect on the continuing effectiveness of this Section 7, Sections 4, 5, 6 and 8
or any other provision hereof that by the nature of its terms is contemplated to
survive any such termination.
(f) Validity. The terms and provisions of this Section 7 are intended to be
separate and divisible provisions and if, for any reason, any one or more of
them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement shall thereby be
affected. The parties hereto acknowledge that the potential restrictions on the
Executive’s future employment imposed by this Section 7 are reasonable in both
duration and geographic scope and in all other respects. If for any reason any
court of competent jurisdiction shall find any provisions of this Section 7
unreasonable in duration or geographic scope or otherwise, the Executive and the
Company agree that the restrictions and prohibitions contained herein shall be
effective to the fullest extent allowed under applicable law in such
jurisdiction.
(g) Consideration. The parties acknowledge that this Agreement would not have
been entered into and the benefits described in Section 2, 4 or 6 would not have
been promised in the absence of the Executive’s promises under this Section 7.

 

15



--------------------------------------------------------------------------------



 



8. Indemnification
(a) If the Executive is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding (as defined below)
by reason of the fact that he is or was a director, officer, executive, agent,
manager, trustee, consultant or representative of the Company or any of its
affiliates or is or was serving at the request of the Company or any of its
affiliates, or in connection with his service hereunder, as a director, officer,
member, executive, agent, manager, trustee, consultant or representative of
another person or entity, or if any Claim (as defined below) is made, is
threatened to be made, or is reasonably anticipated to be made, that arises out
of or relates to the Executive’s service in any of the foregoing capacities,
then the Executive shall promptly be indemnified and held harmless to the
fullest extent permitted or authorized by the Certificate of Incorporation or
Bylaws of the Company, or if greater, by applicable law, against any and all
costs, expenses, liabilities and losses (including, without limitation,
attorneys’ and other professional fees, judgments, interest, expenses of
investigation, penalties, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) incurred or suffered by the Executive in
connection therewith or in connection with seeking to enforce his rights under
this Section 8, and such indemnification shall continue as to the Executive even
if he has ceased to be a director, officer, member, executive, agent, manager,
trustee, consultant or representative of the Company or other person or entity
and shall inure to the benefit of the Executive’s heirs, executors and
administrators. The Executive shall be entitled to prompt advancement of any and
all costs and expenses (including, without limitation, attorneys’ and other
professional fees and other charges) incurred by him in connection with any such
Proceeding or Claim, or in connection with seeking to enforce his rights under
this Section 8, any such advancement to be made within 15 days after he gives
written notice, supported by reasonable documentation, requesting such
advancement. Such notice shall include, to the extent required by applicable
law, an undertaking by the Executive to repay the amount advanced if he is
ultimately determined not to be entitled to indemnification against such costs
and expenses. Nothing in this Agreement shall operate to limit or extinguish any
right to indemnification, advancement of expenses, or contribution that the
Executive would otherwise have (including, without limitation, by agreement or
under applicable law). For purposes of this Agreement, “Claim” shall include,
without limitation, any claim, demand, request, investigation, dispute,
controversy, threat, discovery request, or request for testimony or information
and “Proceeding” shall include, without limitation, any actual, threatened, or
reasonably anticipated, action, suit or proceeding, whether civil, criminal,
administrative, investigative, appellate, formal, informal or other.
(b) A directors’ and officers’ liability insurance policy (or policies) shall be
kept in place, during the Employment Period and thereafter until the later of
(x) the sixth anniversary of the date on which the Executive’s employment with
the Company terminates and (y) the date on which all claims against the
Executive that would otherwise be covered by the policy (or policies) would
become fully time barred, providing coverage to the Executive that is no less
favorable to him in any respect (including, without limitation, with respect to
scope, exclusions, amounts, and deductibles) than the coverage then being
provided to any other present or former senior executive or director of the
Company.

 

16



--------------------------------------------------------------------------------



 



9. Other Matters
(a) The Executive represents and warrants that the execution and delivery of
this Agreement and the performance of his duties and responsibilities in
Section 2(a)(i) will not result in a breach of or conflict with any obligations
owed by Executive to his former employer.
(b) The Company acknowledges that Executive has knowledge of confidential
information regarding the business and affairs of his former employer. The
Company hereby instructs and authorizes Executive not to disclose any such
confidential information to any officer, director, employee, adviser, or other
representative of the Company and not to make any use of such confidential
information in the performance of Executive’s duties on behalf of the Company
and such non-disclosure shall not constitute “Cause” or otherwise constitute a
violation of this Agreement.
10. Successors
(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns, provided that the Company may not assign this
Agreement other than as described in Section 10(c) below.
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.
11. Disputes
(a) Mandatory Arbitration. Subject to the provisions of this Section 11, any
controversy or claim between the Executive and the Company arising out of or
relating to or concerning this Agreement (including the covenants contained in
Section 7) or any aspect of the Executive’s employment with the Company or the
termination of that employment (together, an “Employment Matter”) will be
finally settled by arbitration in the County of New York administered by the
American Arbitration Association (the “AAA”) under its Commercial Arbitration
Rules then in effect. However, the AAA’s Commercial Arbitration Rules will be
modified in the following ways: (i) notwithstanding any provision of the AAA
rules to the contrary, the arbitration shall be heard by a panel of three
neutral arbitrators, with each party appointing one arbitrator, who shall
jointly appoint a third, (ii) each arbitrator will agree to treat as
confidential evidence and other information presented to them, (iii) there will
be no authority to award punitive damages (and the Executive and the Company
agree not to request any such award), (iv) the optional Rules for Emergency
Measures of Protections will apply, (v) there will be no authority to amend or
modify the terms of this Agreement except as provided in Section 12(a) (and the
Executive and the Company agree not to request any such amendment or
modification) and (vi) a decision must be rendered within ten business days of
the parties’ closing statements or submission of post-hearing briefs. The
Executive and the Company agree that, to the extent permitted by law, a decision
made by the arbitration panel with respect to any Employment Matter will be
conclusive and binding on the Executive and the Company.

 

17



--------------------------------------------------------------------------------



 



(b) Injunctions and Enforcement of Arbitration Awards. The Executive or the
Company may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in the County of New York to enforce any
arbitration award under Section 11(a). Also, the Company may bring such an
action or proceeding, in addition to its rights under Section 11(a) and whether
or not an arbitration proceeding has been or is ever initiated, to temporarily,
preliminarily or permanently enforce any part of Section 7. The Executive agrees
that (i) violating any part of Section 7 would cause damage to the Company that
cannot be measured or repaired, (ii) the Company therefore is entitled to seek
an injunction, restraining order or other equitable relief restraining any
actual or threatened violation of Section 7, (iii) no bond will need to be
posted for the Company to receive such an injunction, order or other relief and
(iv) no proof will be required that monetary damages for violations of Section 7
would be difficult to calculate and that remedies at law would be inadequate.
(c) Jurisdiction and Choice of Forum. The Executive and the Company irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
the County of New York over any Employment Matter that is not otherwise
arbitrated or resolved according to Section 11(a). This includes any action or
proceeding to compel arbitration or to enforce an arbitration award. Both the
Executive and the Company (i) acknowledge that the forum stated in this Section
11(c) has a reasonable relation to this Agreement and to the relationship
between the Executive and the Company and that the submission to the forum will
apply even if the forum chooses to apply non-forum law, (ii) waive, to the
extent permitted by law, any objection to personal jurisdiction or to the laying
of venue of any action or proceeding covered by this Section 11(c) in the forum
stated in this Section 11(c), (iii) agree not to commence any such action or
proceeding in any forum other than the forum stated in this Section 11(c) and
(iv) agree that, to the extent permitted by law, a final and non-appealable
judgment in any such action or proceeding in any such court will be conclusive
and binding on the Executive and the Company. However, nothing in this Agreement
precludes the Executive or the Company from bringing any action or proceeding in
any court for the purpose of enforcing the provisions of Section 11(a) and this
Section 11(c).
(d) Waiver of Jury Trial. To the extent permitted by law, the Executive and the
Company waive any and all rights to a jury trial with respect to any Employment
Matter.
(e) Costs. The Company will reimburse as incurred any reasonable expenses,
including reasonable attorney’s fees, the Executive incurs as a result of any
Employment Matter, provided that if the Executive is not the prevailing party on
at least one material issue in the Employment Matter, the Executive shall
promptly return any such reimbursements. In addition, if the Executive is not
the prevailing party on at least one material issue in the Employment Matter,
the Executive shall promptly reimburse the Company any reasonable expenses,
including reasonable attorney’s fees, the Company has incurred as a result of
the Employment Matter, provided that such reimbursement shall not exceed fifty
percent (50%) of the expenses, including attorney’s fees, incurred by the
Executive.

 

18



--------------------------------------------------------------------------------



 



12. Miscellaneous
(a) Amendment; Waiver. This Agreement may not be amended or modified, or any
provision hereof waived, other than by a written agreement executed by the
parties hereto or any of their respective successors and assigns.
(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by overnight courier
or registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:
at the Executive’s primary residential address
as shown on the records of the Company
If to the Company:
Morgans Hotel Group Co.
475 Tenth Avenue
New York, NY 10018
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee provided that any notice made by hand
delivery shall be deemed to have been received on the date it is actually
delivered, any notice made by overnight courier shall be deemed to have been
received on the date after such notice was so sent and any notice made by
registered or certified mail, return receipt shall be deemed to have been
received on the date that is five (5) business days after such notice was so
sent.
(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(d) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(e) Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. The
Executive shall not be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement, and such amounts shall not be reduced whether
or not the Executive obtains other employment.
(f) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.

 

19



--------------------------------------------------------------------------------



 



(g) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
(subject to the proviso at the end of Section 3(c)) or the Company’s right to
terminate the Executive for Cause (subject to the limitation in the last
sentence of Section 3(b)), shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.
(h) Entire Agreement; Conflict. This Agreement, together with the Stock Option
Agreement, RSU Agreement, Outperformance Award Agreement, and Promoted Interest
Pool Award Agreement (collectively, the “Related Agreements”), constitutes the
final, complete and exclusive agreement between the Executive and the Company
with respect to the subject matter hereof and replaces and supersedes any and
all other agreements, offers or promises, whether oral or written, between the
parties concerning the subject matter hereof. In the event of any conflict or
inconsistency between the provisions of, or definitions contained in, this
Agreement, on the one hand, and any Related Agreement or any other agreement or
instrument related to the Executive’s employment to which he is subject, on the
other hand, the provisions or definitions, as the case may be, the terms of the
Related Agreements shall govern (notwithstanding the termination hereof) but
this Agreement shall govern if in conflict with any plan document or other
document or instrument related thereto (other than a Related Agreement).
(i) Section References. Any reference to a Section herein is a reference to a
section of this Agreement unless otherwise stated.
(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same document.
THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK.
SIGNATURES APPEAR ON THE NEXT PAGE.

 

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

                  EMPLOYER:   EXECUTIVE:    
 
                MORGANS HOTEL GROUP CO.        
 
                By:   /s/ David Smail   /s/ Yoav Gery                  
 
  Name:   David Smail   Yoav Gery    
 
  Title:   Executive Vice President        
 
      and General Counsel        

 

21



--------------------------------------------------------------------------------



 



Exhibit A
Stock Option Agreement

 

22



--------------------------------------------------------------------------------



 



Option No.: _______
MORGAN HOTELS GROUP CO.
NON-QUALIFIED STOCK OPTION AGREEMENT
Morgan Hotels Group Co. (the “Company”), hereby grants an option to purchase
shares of its common stock (the “Stock”) to the individual named below as the
optionee, subject to the vesting conditions set forth in the attachment.
Grant Date: March 23, 2011
Name of Optionee: Yoav Gery
Optionee’s Employee Identification Number: ____-___-_____
Number of Shares Covered by Option: 200,000
Option Price per Share: $______ (At least 100% of Fair Market Value)
Vesting Start Date: March 23, 2011
By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement.

              Optionee:   /s/ Yoav Gery                   (Signature)    
 
            Company:   /s/ David Smail                   (Signature)      
 
  Title:   Executive Vice President and General Counsel    

This is not a stock certificate or a negotiable instrument.

 

 



--------------------------------------------------------------------------------



 



MORGAN HOTELS GROUP CO.
NON-QUALIFIED STOCK OPTION AGREEMENT

     
Non-Qualified Stock Option
  This option is not intended to be an incentive stock option under Section 422
of the Internal Revenue Code and will be interpreted accordingly.
 
   
Vesting
  This option is only exercisable before it expires and then only with respect
to the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth below in this Agreement.
 
   
 
  Your right to the Stock under this Agreement vests as to thirty three and
one-third percent (331/3%) of the total number of shares of Stock covered by
this grant, as shown on the cover sheet, each year on each of the first three
one-year anniversaries of the Vesting Start Date. The resulting aggregate number
of vested shares will be rounded down to the nearest whole number, and you
cannot vest in more than the number of shares covered by this option.
 
   
 
  Except as otherwise provided in the employment agreement between you and the
Company, no additional shares of Stock will vest after your Service has
terminated for any reason.
 
   
 
  “Service” means service as a Service Provider to the Company or an Affiliate.
Your change in position or duties shall not result in interrupted or terminated
Service, so long as you continue to be a Service Provider to the Company or an
Affiliate. Subject to the preceding sentence, whether a termination of Service
shall have occurred shall be determined by the Compensation Committee of the
Board of Directors (the “Board”), which determination shall be final, binding
and conclusive.
 
   
 
  “Service Provider” means an employee, officer or director of the Company or an
Affiliate, or a consultant or adviser currently providing services to the
Company or an Affiliate.
 
   
 
  “Affiliate” means, with respect to the Company, any company or other trade or
business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act
of 1933, as now in effect or hereafter amended, including, without limitation,
any Subsidiary. For purposes of granting stock options or stock appreciation
rights, an entity may not be considered an Affiliate unless the Company holds a
“controlling interest” in such entity, where the term “controlling interest” has
the same meaning as provided in Treasury Regulation 1.414(c)-2(b)(2)(i),
provided that the language “at least 50 percent” is used instead of “at least 80
percent” and, provided further, that where granting of stock options or stock
appreciation rights is based upon a legitimate business criteria, the language
“at least 20 percent” is used instead of “at least 80 percent” each place it
appears in Treasury Regulation 1.414(c)-2(b)(2)(i)
 
   
 
  “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of Internal Revenue Code of 1986, as amended (the
“Code”).

 

 



--------------------------------------------------------------------------------



 



     
Term
  Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below.
 
   
Termination of Service
  Except as otherwise provided in the employment agreement between you and the
Company, if your Service terminates for any reason, your option will expire at
the close of business at Company headquarters on the 90th day after your
termination date.
 
   
Notice of Exercise
  When you wish to exercise this option, you must notify the Company by filing
the proper “Notice of Exercise” form at the address given on the form. Your
notice must specify how many shares you wish to purchase (in a parcel of at
least 100 shares generally). Your notice must also specify how your shares of
Stock should be registered (e.g. in your name only or in your and your spouse’s
names as joint tenants with right of survivorship). The notice will be effective
when it is received by the Company.
 
   
 
  If someone else wants to exercise this option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.
 
   
Form of Payment
  When you submit your notice of exercise, you must include payment of the
option price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:
 
   
 
  • Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.
 
   
 
  • Shares of Stock which have already been owned by you and which are
surrendered to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.

 

 



--------------------------------------------------------------------------------



 



     
 
  • By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.
 
   
Withholding Taxes
  You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate. Subject to the prior approval of the Company,
which may be withheld by the Company, in its sole discretion, you may elect to
satisfy this withholding obligation, in whole or in part, by causing the Company
to withhold shares of Stock otherwise issuable to you or by delivering to the
Company shares of Stock already owned by you. The shares of Stock so delivered
or withheld must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.
 
   
 
  “Fair Market Value” with respect to a share of Stock means the value of a
share of such Stock determined as follows: if on the determination date the
Stock is listed on an established national or regional stock exchange, is
admitted to quotation on The NASDAQ Stock Market, Inc. or is publicly traded on
an established securities market, the Fair Market Value of a share of Stock
shall be the closing price of the Stock on such exchange or in such market (if
there is more than one such exchange or market the Compensation Committee of the
Board shall determine the appropriate exchange or market) on the determination
date (or if there is no such reported closing price, the Fair Market Value shall
be the mean between the highest bid and lowest asked prices or between the high
and low sale prices on such trading day) or, if no sale of Stock is reported for
such trading day, on the next preceding day on which any sale shall have been
reported. If the Stock is not listed on such an exchange, quoted on such system
or traded on such a market, Fair Market Value of the share of Stock shall be the
value of the Stock as determined by the Compensation Committee of the Board by
the reasonable valuation method, in a manner consistent with Section 409A of the
Code. “Fair Market Value” with respect to an award means the value of the award
as determined by the Compensation Committee in good faith, taking into
consideration applicable tax and accounting rules and regulations.

 

 



--------------------------------------------------------------------------------



 



     
Corporate Transaction
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Corporate Transaction, this option will become 100% vested if it is not
assumed, or equivalent options are not substituted for the options, by the
Company or its successor. Notwithstanding any other provision in this Agreement
but subject to the employment agreement between you and the Company, if assumed
or substituted for, the option will expire one year after the date of
termination of Service.
 
   
 
  “Corporate Transaction” shall be deemed to have occurred if (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Exchange Act of
1934, as now in effect or hereafter amended (the “Exchange Act”)) together with
its affiliates, excluding employee benefit plans of the Company, is or becomes,
directly or indirectly, the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act) of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities; or
(ii) individuals who at the beginning of any two-year period constitute the
Board, plus new directors of the Company whose election or nomination for
election by the Company’s shareholders is approved by a vote of at least
two-thirds of the directors of the Company still in office who were directors of
the Company at the beginning of such two-year period, cease for any reason
during such two-year period to constitute at least two-thirds of the members of
the Board; or (iii) a merger or consolidation of the Company with any other
corporation or entity is consummated regardless of which entity is the survivor,
other than a merger of consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or being converted into voting securities of
the surviving entity) at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (iv) the Company is completely liquidated or
all or substantially all of the Company’s assets are sold.
 
   
Transfer of Option
  During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

 



--------------------------------------------------------------------------------



 



     
 
  Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.
 
   
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity. The Company (and any Affiliate)
reserve the right to terminate your Service at any time and for any reason,
subject to the employment agreement between you and the Company.
 
   
Shareholder Rights
  You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made).
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number).
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
New York, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Data Privacy
  The Company may process personal data about you. Such data includes but is not
limited to the information provided in this Agreement and any changes thereto,
other appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information that might be deemed appropriate by the Company to facilitate
the administration of this Agreement.
 
   
 
  By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to facilitate the administration of this Agreement.

 

 



--------------------------------------------------------------------------------



 



     
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to this
Agreement in electronic form. If at any time you would prefer to receive paper
copies of any documents, as you are entitled to receive, the Company would be
pleased to provide copies.
 
   
Electronic Signature
  All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to this Agreement.
 
   
Scope of Agreement
  This Agreement constitutes the entire understanding between you and the
Company regarding this option. Any prior agreements, commitments or negotiations
concerning this grant are superseded.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above.

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Outperformance Award Agreement

 

 



--------------------------------------------------------------------------------



 



MORGANS HOTEL GROUP CO.
2011 OUTPERFORMANCE PLAN AWARD AGREEMENT
2011 OUTPERFORMANCE PLAN AWARD AGREEMENT made as of the date set forth on
Schedule A hereto by and among MORGANS HOTEL GROUP CO., a Delaware corporation
(the “Company”), MORGANS GROUP LLC, a Delaware limited liability company (the
“Operating Company”), and the party listed on Schedule A (the “Grantee”).
RECITALS
A. The Grantee is a senior management employee of the Company and provides
services to the Operating Company.
B. The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) approved this and other 2011 outperformance plan (“2011
OPP”) awards pursuant to the Company’s Amended and Restated 2007 Omnibus
Incentive Plan (the “Incentive Plan”) to provide certain senior management
employees of the Company, including the Grantee, in connection with their
employment with the incentive compensation described in this Award Agreement
(this “Agreement”) and thereby provide additional incentive for them to promote
the progress and success of the business of the Company and its Affiliates. 2011
OPP awards were approved by the Committee pursuant to authority delegated to it
by the Board, including authority to make grants of stock-based performance
incentive awards. This Agreement evidences one award (this “Award”) in a series
of 2011 OPP awards and is subject to the terms and conditions set forth herein.
C. The Committee, effective as of the grant date specified in Schedule A hereto,
awarded to the Grantee the 2011 OPP participation percentage in the Total
Outperformance Pool (as defined herein), as set forth in Schedule A.
NOW, THEREFORE, the Company, the Operating Company, and the Grantee agree as
follows:
1. Administration.
This Award and all other 2011 OPP awards shall be administered by the Committee,
which in the administration of the 2011 OPP awards and this Award shall have all
the powers and authority it has in the administration of the Incentive Plan as
set forth in the Incentive Plan, but subject to this Agreement ; provided that
all powers of the Committee hereunder can be exercised by the full Board if the
Board so elects. The Committee, in its sole and absolute discretion, may provide
for lapse of forfeiture restrictions and/or accelerated vesting under this
Agreement of some or all of the Grantee’s unvested Award Participation that has
not previously been forfeited.
2. Definitions.
Capitalized terms used herein shall have the meanings set forth below:
“Accelerated Payment Change of Control” means a Transactional Change of Control
or a Change of Control within the meaning of subparagraph (iv) or (v) thereof.
“Additional Share Baseline Value” means, with respect to each Additional Share,
the gross proceeds received by the Company or the Operating Company upon the
issuance of such Additional Share, which amount shall be deemed to equal, as
applicable:

 

 



--------------------------------------------------------------------------------



 



(A) if such Additional Share is issued for cash in a public offering or private
placement, the gross price to the public or to the purchaser(s);
(B) if such Additional Share is issued in exchange for assets or securities of
another Person or upon the acquisition of another Person, the cash value imputed
to such Additional Share for purposes of such transaction by the parties
thereto, as determined in good faith by the Committee, or, if no such value was
imputed, the mean between the high and low sale prices of a Common Share on the
national securities exchange or established securities market on which the
Common Shares are listed on the date of issuance of such Additional Share, or,
if no sale of Common Shares is reported on such date, on the next preceding day
on which any sale shall have been reported; and
(C) if such Additional Share is issued upon conversion or exchange of equity or
debt securities of the Company, the Operating Company or any other Subsidiary of
the Company, which securities were not previously counted as either Initial
Shares or Additional Shares, the conversion or exchange price in effect as of
the date of conversion or exchange pursuant to the terms of the security being
exchanged or converted.
“Additional Shares” means, as of a particular date of determination, the number
of Common Shares, other than those held by the Company, to the extent such
Common Shares are issued after the Effective Date and on or before such date of
determination in a capital raising transaction, in exchange for assets or
securities or upon the acquisition of another Person, upon conversion or
exchange of equity or debt securities of the Company or any Subsidiary of the
Company, which securities were not previously counted as either Initial Shares
or Additional Shares, or through the reinvestment of dividends or other
distributions.
For the avoidance of doubt, “Additional Shares” shall exclude, without
limitation:
(i) Common Shares issued after the Effective Date upon exercise of stock options
or upon the exchange (directly or indirectly) of LTIP Units or other Units
issued to employees, non-employee directors, consultants, advisors or other
persons or entities as incentive or other compensation,
(ii) Common Shares awarded after the Effective Date to employees, non-employee
directors, consultants, advisors or other persons or entities as incentive or
other compensation for services provided or to be provided to the Company or any
of its Affiliates,
(iii) LTIP Units or other Units awarded after the Effective Date to employees,
non-employee directors, consultants, advisors or other persons or entities as
incentive or other compensation, and
(iv) any securities included in “Initial Shares.”
“Affiliate” means, with respect to the Company, any company or other trade or
business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.

 

 



--------------------------------------------------------------------------------



 



“Award Common Units” means the units of membership interests in the Operating
Company referred to as “Membership Units” in the LLC Agreement into which the
Award LTIP Units may be converted in accordance with the terms of the LLC
Agreement.
“Award LTIP Units” means a series of LTIP Units established by the Operating
Company, with the rights, privileges, and preferences set forth in the
designations thereof included in an amendment to the LLC Agreement that may be
adopted hereafter by the Managing Member of the Operating Company in accordance
with Section 8(a), which designations shall be in the form set forth on
Exhibit A attached hereto.
“Award Participation” has the meaning set forth in Section 3.
“Baseline Value” means $8.87.
“Buyback Shares” means (without double-counting), as of a particular date of
determination, (A) Common Shares or (B) the Shares Amount for Units (assuming
that such Units were converted, exercised, exchanged or redeemed for Membership
Units as of such date at the applicable conversion, exercise, exchange or
redemption rate (or rate deemed applicable by the Committee if there is no such
stated rate) and such Common Units were then tendered to the Operating Company
for redemption pursuant to Section 4.2(e)(1) of the LLC Agreement as of such
date), other than Units held by the Company, in the case of each (A) and (B), to
the extent repurchased by the Company after the Effective Date and on or before
such date of determination in a stock buyback transaction or in a redemption of
Units for cash pursuant to Section 4.2(e)(1) of the LLC Agreement.
“Cause” means: (A) if the Grantee is or was a party to a Service Agreement prior
to such termination and “Cause” is defined therein, then “Cause” shall have the
meaning set forth in such definition, or (B) if the Grantee is not and was not
party to a Service Agreement prior to such termination or the Grantee’s Service
Agreement does not define “Cause” or a substantially equivalent term, then
“Cause” shall mean:

  (i)   the Grantee’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from the
Grantee’s incapacity due to physical or mental illness or any such failure after
his issuance of a notice of termination for Good Reason), after a written demand
for substantial performance is delivered to the Grantee by the Board, which
demand specifically identifies the manner in which the Board believes that the
Grantee has not substantially performed his duties;

  (ii)   a material breach by Grantee of his Service Agreement;

  (iii)   the Grantee’s willful commission of an act of fraud, theft or
dishonesty resulting in economic, financial or material reputational injury to
the Company;

  (iv)   the Grantee’s conviction of, or entry by the Grantee of a guilty or no
contest plea to, the commission of a felony; or

  (v)   the Grantee willfully engages in other misconduct materially injurious
to the Company.

 

 



--------------------------------------------------------------------------------



 



For purposes of this provision, no act or omission on the part of the Grantee
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that the act or omission was in the best interests of
the Company. Any act or omission based upon a resolution duly adopted by the
Board or advice of counsel for the Company shall be conclusively presumed to
have been done or omitted in good faith and in the best interests of the
Company. The cessation of employment of the Grantee shall not be deemed to be
for Cause unless and until there shall have been delivered to the Grantee a copy
of a resolution duly adopted by the majority of the Board (excluding the
Grantee, if the Grantee is then a member of the Board) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Grantee and the Grantee is given an opportunity, together with counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the Grantee is guilty of the conduct giving rise to Cause for termination, and
specifying the particulars thereof in detail.
“Change of Control” means:

  (i)   individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be an Incumbent Director; or

  (ii)   any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes, after the Effective Date, a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that an event described in this
paragraph (ii) shall not be deemed to be a Change of Control if any of following
becomes such a beneficial owner: (A) the Company or any majority-owned
subsidiary of the Company (provided that this exclusion applies solely to the
ownership levels of the Company or the majority-owned subsidiary), (B) any
tax-qualified, broad-based employee benefit plan sponsored or maintained by the
Company or any such majority-owned subsidiary, or (C) any underwriter
temporarily holding securities pursuant to an offering of such securities; or

  (iii)   the consummation of a merger, consolidation, share exchange or similar
form of transaction involving the Company or any of its subsidiaries, or the
sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (A) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Company’s shareholders immediately prior to any such Business
Transaction, and (B) no person (other than the persons set forth in clauses (A),
(B), or (C) of paragraph (ii) above or any tax-qualified, broad-based employee
benefit plan of the Surviving Corporation or its affiliates) beneficially owns,
directly or indirectly, 30% or more of the total voting power of the Surviving
Corporation; or

 

 



--------------------------------------------------------------------------------



 



  (iv)   Board approval of a liquidation or dissolution of the Company, unless
the voting common equity interests of an ongoing entity (other than a
liquidating trust) are beneficially owned, directly or indirectly, by the
Company’s shareholders in substantially the same proportions as such
shareholders owned the Company’s outstanding voting common equity interests
immediately prior to such liquidation and such ongoing entity assumes all
existing obligations of the Company to the Grantee under this Agreement; or

  (v)   Approval by the shareholders of the Company or the Managing Member
and/or Non-Managing Members of the Operating Company of a dissolution or
liquidation of the Operating Company and satisfaction or effective waiver of all
material contingencies to such liquidation or dissolution.

“CoC Fraction” means, for application pursuant to the proviso clause in the
definition of “Final Baseline,” the number of calendar days that have elapsed
since the Effective Date to and including the date as of which a Change of
Control is consummated (or, with respect to a Transactional Change of Control,
the date of the Public Announcement of such Transactional Change of Control),
divided by 1,096.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Shares” means shares of the Company’s common stock, par value $0.01 per
share.
“Common Share Price” means, as of a particular date, the average of the Fair
Market Value of one Common Share over the thirty (30) consecutive trading days
ending on, and including, such date (or, if such date is not a trading day, the
most recent trading day immediately preceding such date); provided, however,
that if such date is the date of the Public Announcement of a Transactional
Change of Control, the Common Share Price as of such date shall be equal to the
fair market value, as determined by the Committee, of the total consideration
payable in the transaction that ultimately results in the Transactional Change
of Control for one Common Share.
“Continuous Service” means the continuous service, without interruption or
termination, as a an employee or director of Company or an Affiliate. Continuous
Service shall not be considered interrupted in the case of (among other things)
—
(A) any approved leave of absence,
(B) transfers among the Company and any Affiliate, or any successor, in any
capacity of director or employee, or
(C) any change in status as long as the individual remains in the service of the
Company or any Affiliate of the Company in the capacity of employee or director.
An approved leave of absence shall include sick leave, military leave, or any
other authorized personal leave.

 

 



--------------------------------------------------------------------------------



 



“Disability” means:
(A) if the Grantee is or was a party to a Service Agreement prior to the
applicable event, and “Disability” is defined therein, then “Disability” shall
have the meaning set forth in such definition, or
(B) if the Grantee is not and was not a party to a Service Agreement prior to
such event or the Grantee’s Service Agreement does not define “Disability” or a
substantially equivalent term, then “Disability” shall mean a disability which
renders the Grantee incapable of performing all of his or her material duties
for 180 business days during any consecutive twelve month period as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company and acceptable to the Grantee
or the Grantee’s legal representative or by the insurance company which insures
the Company’s long-term disability plan in which the Grantee is eligible to
participate.
“Effective Date” means March 20, 2011.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that, with respect to a Common Share, “Fair Market Value” means the
value of such Common Share determined as follows: (A) if on the determination
date the Common Shares are listed on the New York Stock Exchange, The NASDAQ
Stock Market, Inc. or another national securities exchange or is publicly traded
on an established securities market, the Fair Market Value of a Common Share
shall be the closing price of the Common Shares on such exchange or in such
market (if there is more than one such exchange or market, the Committee shall
determine the appropriate exchange or market) on the determination date (or if
there is no such reported closing price, the Fair Market Value shall be the mean
between the high and low sale prices on such trading day) or, if no sale of
Common Shares is reported for such trading day, on the next preceding day on
which any sale shall have been reported; or (B) if the Common Shares are not
listed on such an exchange, quoted on such system or traded on such a market,
Fair Market Value of the Common Share shall be the value of the Common Shares as
determined by the Committee in good faith in a manner consistent with
Section 409A of the Code.
“Family Member” means a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of the Grantee, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which any one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which any one or more of these persons (or
the Grantee) control the management of assets, and any other entity in which one
or more of these persons (or the Grantee) own more than fifty percent of the
voting interests.
“Final Baseline” means, as of the Final Valuation Date, an amount representing
(without double-counting) the sum of:
(A) the Baseline Value multiplied by:
(i) the difference between (x) the Initial Shares and (y) all Buyback Shares
repurchased or redeemed between the Effective Date and the Final Valuation Date,
and then multiplied by

 

 



--------------------------------------------------------------------------------



 



(ii) the sum of one hundred percent (100%) plus the Target Return Percentage;
plus
(B) with respect to each Additional Share issued after the Effective Date, the
Additional Share Baseline Value of such Additional Share, multiplied by the sum
of (i) one hundred percent (100%) plus (ii) the product of the Target Return
Percentage multiplied by a fraction (x) the numerator of which is the number of
days from the issuance of such Additional Share to and including the Final
Valuation Date and (y) the denominator of which is the number of days from and
including the Effective Date to and including the Final Valuation Date; plus
(C) with respect to each Buyback Share repurchased or redeemed after the
Effective Date, the Baseline Value, multiplied by the sum of (i) one hundred
percent (100%) plus (ii) the product of the Target Return Percentage multiplied
by a fraction (x) the numerator of which is the number of days from the
Effective Date to and including the date such Buyback Share was repurchased or
redeemed and (y) the denominator of which is the number of days from and
including the Effective Date to and including the Final Valuation Date;
provided that if the Final Valuation Date occurs prior to the third anniversary
of the Effective Date as a result of an Accelerated Payment Change of Control,
then for purposes of this definition in connection with the calculation of the
Total Outperformance Pool as of the Final Valuation Date, then the Target Return
Percentage to be used in such calculation shall be reduced to a percentage equal
to thirty percent (30%) multiplied by the CoC Fraction. If the Company
consummates multiple issuances of Additional Shares and/or repurchases of
Buyback Shares during any one monthly or quarterly period, such that it would be
impractical to track the precise issuance date and issuance price of each
individual Additional Share and/or repurchase or redemption date of each
individual Buyback Share, the Committee may in its good faith discretion approve
timing and calculation conventions (such as net-at-end-of-period or
average-during-the-period) reasonably designed to simplify the administration of
this Award.
“Final Valuation Date” means the earliest of: (A) the third anniversary of the
Effective Date; or (B) in the event of an Accelerated Payment Change of Control
that is not a Transactional Change of Control, the date on which such Change of
Control shall occur; or (C) in the event of a Transactional Change of Control
and subject to the consummation of such Transactional Change of Control, the
date of the Public Announcement of such Transactional Change of Control;
provided that if the Public Announcement occurs after 4pm New York City time or
otherwise so late in the trading day that the market cannot meaningfully react
on such day, then the Final Valuation Date shall mean the following trading day.
“Good Reason” means: (A) if the Grantee is or was a party to a Service Agreement
prior to such termination, and “Good Reason” is defined therein, then “Good
Reason” shall have the meaning set forth in such Service Agreement, or (B) if
the Grantee is not and was not party to a Service Agreement prior to such
termination or the Grantee’s Service Agreement does not define “Good Reason” or
a substantially equivalent term, so long as the Grantee terminates his or her
employment within thirty (30) days after the Grantee has actual knowledge of the
occurrence, without the written consent of the Grantee, of one of the following
events that has not been cured within thirty (30) days after written notice
thereof has been given by Grantee to the Company, then “Good Reason” shall mean:

 

 



--------------------------------------------------------------------------------



 



(i) the assignment to the Grantee of duties materially inconsistent with the
Grantee’s title, position, status, reporting relationships, authority, duties or
responsibilities as contemplated in his Service Agreement, or any other action
by the Company which results in a material diminution in the Grantee’s title,
position, status, reporting relationships, authority, duties or
responsibilities, other than insubstantial or inadvertent actions not taken in
bad faith which are remedied by the Company within fifteen (15) business days
after receipt of notice thereof given by the Grantee;
(ii) any material failure by the Company to comply with any of the provisions of
the Service Agreement, other than insubstantial or inadvertent failures not in
bad faith which are remedied by the Company promptly after receipt of notice
thereof given by the Grantee;
(iii) any failure by the Company to obtain the assumption of his Service
Agreement by a successor to all or substantially all of the business or assets
of the Company; or
(iv) if his Service Agreement provides that the Executive will be nominated for
election as a director of the Company, any failure by the Board to nominate the
Executive for election as a director of the Company in accordance with the
Service Agreement, or any failure of the Executive to be elected to be a member
of the Board; or
(v) any requirement that the Grantee’s principal place of employment be at a
location more than 50 miles from his principal place of employment on the date
of this Agreement, resulting in a material increase in distance from the
Grantee’s residence to his new place of employment;
“Initial Shares” means 32,642,795 Common Shares, which includes: (A) 30,311,503
Common Shares outstanding as of the Effective Date (other than currently
unvested restricted Common Shares previously granted to employees or other
persons or entities in exchange for services provided to the Company); plus
(B) 954,065 Common Shares representing the Shares Amount for all of the
Membership Units (other than LTIP Units and excluding Membership Units held by
the Company) outstanding as of the Effective Date assuming that all of such
Membership Units were tendered to the Operating Company for redemption pursuant
to Section 4.2(e) of the LLC Agreement as of such date; plus (C) 1,377,227
Common Shares representing the Shares Amount for all of the Membership Units
into which all LTIP Units outstanding as of the Effective Date could be
converted without regard to the book capital account associated with them (but
only to the extent such LTIP Units are currently vested), assuming that all of
such Membership Units were tendered to the Operating Company for redemption
pursuant to Section 4.2(e) of the LLC Agreement as of such date.
For the avoidance of doubt, Initial Shares (i) includes (x) currently vested
Common Shares and (y) currently vested LTIP Units previously granted to
employees or other persons or entities in exchange for services provided to the
Company, and (ii) excludes (x) all Common Shares issuable upon exercise of stock
options or upon the exchange (directly or indirectly) of unvested LTIP Units or
other unvested Units issued to employees, non-employee directors, consultants,
advisors or other persons or entities as incentive compensation, and
(y) currently unvested restricted Common Shares previously granted to employees,
non-employee directors, consultants, advisors or other persons or entities in
exchange for services provided to the Company.

 

 



--------------------------------------------------------------------------------



 



“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Operating Company, dated as of February 17, 2006, among the
Company, as managing member, and the non-managing members who are parties
thereto, as amended from time to time.
“LTIP Units” means LTIP Units, as such term is defined in the LLC Agreement.
“Membership Units” has the meaning set forth in the LLC Agreement.
“Partial Service Factor” means a factor carried out to the sixth decimal to be
used in calculating the Grantee’s adjusted Participation Amount pursuant to
Section 4(b)(ii) hereof in the event of a Qualified Termination of the Grantee’s
Continuous Service prior to the Final Valuation Date or pursuant to Section 4(e)
in the event of a termination of the Grantee’s Continuous Service by reason of
death or Disability prior to the Final Valuation Date, determined as follows:
the number of calendar days that have elapsed since the Effective Date to and
including the effective date of such Qualified Termination or the date of death
or Disability, divided by 1,096; provided, however, that if, after the effective
date of such Qualified Termination or the date of death or Disability and before
the third anniversary of the Effective Date, an Accelerated Payment Change of
Control occurs, then there shall be subtracted from the foregoing denominator
(1,096) a number of days equal to the days that would elapse between the date as
of which the Accelerated Payment Change of Control is consummated (or, with
respect to a Transactional Change of Control, the date of the Public
Announcement of the Transactional Change of Control) and the third anniversary
of the Effective Date.
“Participation Amount” has the meaning set forth in Section 3.
“Participation Percentage” means the percentage (of the Total Outperformance
Pool) set forth opposite such term on Schedule A hereto
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
“Public Announcement” means, with respect to a Transactional Change of Control,
the earliest press release, filing with the SEC or other publicly available or
widely disseminated communication issued by the Company or another Person who is
a party to such transaction which discloses the consideration payable in and
other material terms of the transaction that ultimately results in the
Transactional Change of Control; provided, however, that if such consideration
is subsequently increased or decreased, then the term “Public Announcement”
shall be deemed to refer to the most recent such press release, filing or
communication disclosing a change in consideration whereby the final
consideration and material terms of the transaction that ultimately results in
the Transactional Change of Control are announced. For the avoidance of doubt,
the foregoing definition is intended to provide the Committee in the application
of the proviso clause in the definition of “Common Share Price” with the
information required to determine the fair market value of the consideration
payable in the transaction that ultimately results in the Transactional Change
of Control as of the earliest time when such information is publicly
disseminated, particularly if the transaction consists of an unsolicited tender
offer or a contested business combination where the terms of the transaction
change over time.

 

 



--------------------------------------------------------------------------------



 



“Qualified Termination” has the meaning set forth in Section 4.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement then in effect between the Grantee, on the one
hand, and the Company or one of its Affiliates, on the other hand, as amended or
supplemented through such date, provided that, if no such agreement is then in
effect, “Service Agreement” shall mean any employment, consulting or similar
service agreement most recently in effect (on or after the Effective Date) prior
to such date, as amended or supplemented, between the Grantee, on the one hand,
and the Company or one of its Affiliates, on the other hand.
“Shares Amount” has the meaning set forth in the LLC Agreement.
“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.
“Target Return Percentage” means thirty percent (30%), representing a compound
annual growth rate of approximately nine percent (9%) per annum over a
three-year period, using annual compounding, except as otherwise defined for
purposes of the definition of Final Baseline in certain circumstances, as
described in the proviso clause of such definition.
“Total Outperformance Pool” means, as of the Final Valuation Date, a dollar
amount calculated as follows: (A) subtract the Final Baseline from the Total
Return, in each case as of the Final Valuation Date and (B) multiply the
resulting amount by ten percent (10%); provided that if the resulting amount is
a negative number, then the Total Outperformance Pool shall be zero.
“Total Return” means (without double-counting), as of the Final Valuation Date,
an amount equal to the sum of (A) the Total Shares as of such date of
determination multiplied by the Common Share Price as of such date, plus (B) an
amount equal to the sum of the total dividends and other distributions actually
declared between the Effective Date and the Final Valuation Date (excluding
dividends and distributions paid in the form of additional Common Shares) so
long as the “ex-dividend” date with respect thereto falls prior to the Final
Valuation Date, in respect of Common Shares (it being understood, for the
avoidance of doubt, that such total dividends and distributions shall be
calculated by multiplying the amount of each per share dividend or distribution
declared by the actual number of securities outstanding as of each record date
with respect to the applicable dividend or distribution payment date).
“Total Shares” means (without double-counting), as of the Final Valuation Date,
the sum of: (A) the Initial Shares, minus (B) all Buyback Shares repurchased or
redeemed between the Effective Date and the Final Valuation Date, plus (C) all
Additional Shares issued between the Effective Date and the Final Valuation
Date.

 

 



--------------------------------------------------------------------------------



 



“Transactional Change of Control” means (A) a Change of Control described in
clause (ii) of the definition thereof where the “person” or “group” makes a
tender offer for Common Shares, or (B) a Change of Control described in clause
(iii) of the definition thereof; provided that if the applicable definition of
“Change of Control” (or similar term) in the applicable Service Agreement does
not track such clauses (ii) or (iii), then the term “Transactional Change of
Control” shall mean a Change of Control meeting the substantive criteria set
forth in such clauses, as reasonably determined in good faith by the Committee.
“Transfer” has the meaning set forth in Section 6.
“Units” means all Membership Units that are eligible for the Redemption Right
(as defined in the LLC Agreement) and any other Membership Units, including LTIP
Units, with economic attributes substantially similar to such Membership Units
as determined by the Committee that are outstanding or are issuable upon the
conversion, exercise, exchange or redemption of any securities of any kind
convertible, exercisable, exchangeable or redeemable for Membership Units.
3. Outperformance Award; Vesting; Change of Control.
(a) The Operating Company hereby grants to the Grantee this Award consisting of
the Participation Percentage set forth on Schedule A hereto (the “Award
Participation”), which (A) will be subject to forfeiture to the extent provided
in this Section 3 and (B) will be subject to vesting as provided below in this
Section 3(a) and in Section 3(d) and Section 4. The Award will be made in the
form of Award LTIP Units as provided in Section 8, subject to the Company having
received confirmation that it is permitted under applicable stock exchange
listing rules to issue Award LTIP Units, on the terms contemplated herein, under
the Incentive Plan. The Company will use commercially reasonable efforts to
obtain such confirmation within 90 days following the Effective Date. If the
Company does not receive such confirmation within 90 days following the
Effective Date, the Company and the Operating Company shall amend this Award
Agreement to provide for an Award that is settled by a cash payment by the
Operating Company to Grantee equal to his Participation Amount within 45 days
following the Final Valuation Date. In the event Grantee receives Award LTIP
Units pursuant hereto, references herein to Grantee’s Award Participation shall
refer to Grantee’s Award LTIP Units and the provisions of Section 8 shall apply
in lieu of specified provisions of this Award Agreement. At any time prior to
the Final Valuation Date, the Committee may grant additional 2011 OPP awards
with such Participation Percentages (up to a total of 100% for all 2011
Participation Percentages granted or reserved) set forth therein as the
Committee may determine, in its sole discretion, The Award Participation shall
vest (i) on the Final Valuation Date if the Continuous Service of the Grantee
continues to that date or (ii) in accordance with Section 3(d), 4(b) and 4(d)
hereof.
(b) As soon as practicable following the Final Valuation Date, but as of the
Final Valuation Date, the Committee will:
(i) determine the Total Outperformance Pool (if any);
(ii) multiply (x) the Total Outperformance Pool calculated as of the Final
Valuation Date by (y) the Grantee’s Participation Percentage as of the Final
Valuation Date; and

 

 



--------------------------------------------------------------------------------



 



(iii) if applicable (without double-counting), multiply the amount determined in
clause (ii) by the Partial Service Factor or the CoC Fraction.
The resulting amount is hereafter referred to as the “Participation Amount.” The
Committee will notify Grantee of his Participation Amount (if any) promptly
following the determination thereof. If Grantee has received his Award in the
form of Award LTIP Units, Section 8(b) will apply in lieu of the remainder of
this Section 3(b). If this Award Agreement has been amended, as provided in
Section 3(a), to provide for a payment in cash such notice will state whether
the Committee has elected to cause the Company to pay the Participation Amount
in cash or through the issuance of fully vested shares under one of the
Company’s equity incentive compensation plans, subject to compliance with
applicable laws and stock exchange listing requirements, or through a
combination of cash and shares. If the Participation Amount is to be paid using
shares, the shares will be valued at the Common Share Price as of the Final
Valuation Date and will be issued under the Incentive Plan and be registered on
a Form S-8. The Company shall pay Grantee’s Participation Amount within 45days
following the Final Valuation Date.
(c) Any Award Participation that does not become vested pursuant to
Section 3(a), Section 3(d), or Section 4 hereof shall, without payment of any
consideration by the Company, automatically and without notice be forfeited and
be and become null and void upon the termination of the Continuous Service of
Grantee prior to the Final Valuation Date (other than by reason of a Qualified
Termination, death or Disability), and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such unvested Award Participation.
(d) If there is a Change of Control, Grantee’s Award Participation shall vest
immediately and automatically upon the occurrence of such Change of Control.
(e) In the event of a Change of Control, the Committee will make any
determinations and certifications required by this Agreement and any provisions
necessary with respect to the lapse of forfeiture restrictions and/or
acceleration of vesting of this Award within a period of time that enables the
Company to take any action or make any deliveries or payments it is obligated to
make hereunder not later than the date of consummation of the Change of Control.
For avoidance of doubt, in the event of a Change of Control, the performance of
all calculations and actions pursuant to Section 3(b) hereof shall be
conditioned upon the final consummation of such Change of Control.
4. Termination of Grantee’s Continuous Service; Death and Disability.
(a) If the Grantee is or was a party to a Service Agreement and his or her
Continuous Service terminates, the provisions of Sections 4(b), 4(c), 4(d), and
4(e), hereof shall govern the treatment of the Grantee’s Award Participation
exclusively, unless the Service Agreement contains provisions that expressly
refer to this Section 4(a) and provides that those provisions of the Service
Agreement shall instead govern the treatment of the Grantee’s Award
Participation upon such termination. The foregoing sentence will be deemed an
amendment to any applicable Service Agreement to the extent required to apply
its terms consistently with this Section 4, such that, by way of illustration,
any provisions of the Service Agreement with respect to accelerated vesting or
payout or the lapse of forfeiture restrictions relating to the Grantee’s
incentive or other compensation awards in the event of certain types of
termination of the Grantee’s Continuous Service with the Company (such as, for
example, termination at the end of the term, termination without Cause by the
employer or termination for Good Reason by the employee) shall not be
interpreted as requiring that any calculations set forth in Section 3 hereof be
performed, or vesting occur with respect to this Award other than as
specifically provided in this Section 4.

 

 



--------------------------------------------------------------------------------



 



(b) In the event of termination of the Grantee’s Continuous Service by (A) the
Company without Cause or (B) the Grantee for Good Reason (each a “Qualified
Termination”) prior to the Final Valuation Date, then the Grantee will not
forfeit the Award Participation upon such termination, but the following
provisions of this Section 4(b) shall modify the calculations required to
determine the Participation Amount and/or the vesting of the Award
Participation, as applicable, with respect to the Grantee only:
(i) the calculations provided in Section 3(b) hereof shall be performed as of
the Final Valuation Date, as if the Qualified Termination had not occurred;
(ii) the Participation Amount calculated pursuant to Section 3(b) shall be
multiplied by the applicable Partial Service Factor; and
(iii) the Grantee’s Participation Amount as adjusted pursuant to Section
4(b)(ii) above shall no longer be subject to forfeiture pursuant to Section 3(c)
hereof; provided that, notwithstanding that no Continuous Service requirement
pursuant to Section 3(c) hereof will apply to the Grantee after the effective
date of a Qualified Termination, the Grantee will not have the right to Transfer
(as defined in Section 6 hereof) his or her Award Participation or request the
redemption of any Award Common Units until such dates as of which his or her
Participation Amount, as adjusted pursuant to Section 4(b)(ii) above, would have
become vested pursuant to Section 3(a) hereof absent a Qualified Termination.
For the avoidance of doubt, the purpose of this Section 4 (b)(iii) is to prevent
a situation where grantees of 2011 OPP awards who have had a Qualified
Termination would be able to realize the value of their Award Participation or
any Award Common Units (through Transfer) before other grantees of 2011 OPP
awards whose Continuous Service continues through the Final Valuation Date and
the date for payment of the Participation Amount.
(c) Notwithstanding the foregoing, in the event any payment to be made hereunder
after giving effect to this Section 4 is determined to constitute “nonqualified
deferred compensation” subject to Section 409A of the Code, then, to the extent
the Grantee is a “specified employee” under Section 409A of the Code subject to
the six-month delay thereunder, any such payments to be made during the
six-month period commencing on the Grantee’s “separation from service” (as
defined in Section 409A of the Code) shall be delayed until the expiration of
such six-month period.
(d) In the event of a termination of the Grantee’s Continuous Service as a
result of his or her death or Disability prior to the Final Valuation Date, the
Grantee will not forfeit the Award Participation, but the following provisions
of this Section 4(d) shall apply:
(i) the calculations provided in Section 3(b) hereof shall be performed as of
the Final Valuation Date, as if the Grantee’s death or Disability had not
occurred; and
(ii) the Participation Amount calculated pursuant to Section 3(b) shall be
multiplied by the applicable Partial Service Factor, and such adjusted amount
shall be deemed the Grantee’s Participation Amount for all purposes under this
Agreement; and

 

 



--------------------------------------------------------------------------------



 



(iii) 100% of the Grantee’s Participation Amount as adjusted pursuant to Section
4(d)(ii) above shall no longer be subject to forfeiture pursuant to Section 3(c)
hereof and shall automatically and immediately vest as of the Final Valuation
Date.
(e)n the event of a termination of the Grantee’s Continuous Service prior to the
Final Valuation Date (other than (1) a Qualified Termination or (2) by reason of
death or Disability or (3) following a Change of Control), the Award
Participation, unless it shall, as of the date of such termination, both
(i) have ceased to be subject to forfeiture pursuant to Section 3(c) hereof, and
(ii) have vested pursuant to Section 3(a) hereof, shall, without payment of any
consideration by the Company, automatically and without notice terminate, be
forfeited and be and become null and void, and neither the Grantee nor any of
his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such Award Participation.
5. No Payments by Award Recipients.
No amount shall be payable to the Company by the Grantee at any time in respect
of this Agreement. The Grantee shall have no rights with respect to this
Agreement (and the Award evidenced hereby) unless he or she shall have accepted
this Agreement by signing and delivering to the Company a copy of this
Agreement. Upon acceptance of this Agreement by the Grantee, the Grantee’s Award
Participation shall constitute and shall be treated for all purposes as the
property of the Grantee, subject to the terms of this Agreement.
6. Restrictions on Transfer.
Except as otherwise permitted by the Committee, no portion of the Award
Participation or Award LTIP Units granted hereunder shall be sold, assigned,
transferred, pledged, hypothecated, given away or in any other manner disposed
of, encumbered, whether voluntarily or by operation of law (each such action a
“Transfer”), provided that vested Award Participation or vested Award LTIP Units
may be Transferred to (i) the Grantee’s Family Members by gift or pursuant to
domestic relations order in settlement of marital property rights or (ii) to an
entity in which fifty percent (50%) or more of the voting interests are owned by
Family Members (or the Grantee) in exchange for an interest in such entity,
provided that the transferee agrees in writing with the Company to be bound by
all the terms and conditions of this Agreement and that subsequent Transfers
shall be prohibited except those in accordance with this Section 6. All
Transfers of the Award Participation or any interest therein or Award LTIP Units
must be in compliance with all applicable securities laws (including, without
limitation, the Securities Act) and, in the case of the Award LTIP Units, the
LLC Agreement. Any attempted Transfer of an Award Participation or Award LTIP
Unit not in accordance with the terms and conditions of this Section 6 shall be
null and void, and the Company shall not reflect on its records any change in
record ownership of any Award Participation or Award LTIP Units as a result of
any such Transfer, shall otherwise refuse to recognize any such Transfer and
shall not in any way give effect to any such Transfer of any Award Participation
or Award LTIP Units. Except as provided expressly in this Section 6, this
Agreement is personal to the Grantee, is non-assignable and is not transferable
in any manner, by operation of law or otherwise, other than by will or the laws
of descent and distribution.

 

 



--------------------------------------------------------------------------------



 



7. Changes in Capital Structure.
If (i) the Company shall at any time be involved in a merger, consolidation,
dissolution, liquidation, reorganization, exchange of shares, sale of all or
substantially all of the assets or stock of the Company or other transaction
similar thereto, (ii) any stock dividend, stock split, reverse stock split,
stock combination, reclassification, recapitalization, significant repurchases
of stock, or other similar change in the capital stock of the Company shall
occur, (iii) any extraordinary dividend or other distribution to holders of
Common Shares shall be declared and paid other than in the ordinary course, or
(iv) any other event shall occur that in each case in the good faith judgment of
the Committee necessitates action by way of appropriate equitable or
proportionate adjustment in the terms of this Award or this Agreement to avoid
distortion in the value of this Award, then the Committee shall take such action
as it deems necessary to maintain the Grantee’s rights hereunder so that they
are substantially proportionate to the rights existing under this Award prior to
such event, including, without limitation: (A) interpretations of or
modifications to any defined term in this Agreement; (B) adjustments in any
calculations provided for in this Agreement, and (C) substitution of other
awards or otherwise.
8. Award LTIP Units
(a) Issuance of Award LTIP Units. In the event that, following the Effective
Date, the Company determines, in its sole discretion, that the applicable stock
exchange listing rules permit the Company to issue Award LTIP Units, the Company
shall promptly notify Grantee of such determination and shall issue to Grantee
the number of Award LTIP Units set forth on Schedule A hereto. The issuance of
such Award LTIP Units shall be conditioned upon the Grantee, unless the Grantee
is already a Non-Managing Member (as defined in the LLC Agreement), signing, as
a Non-Managing Member, and delivering to the Operating Company a counterpart
signature page to the LLC Agreement in the form provided by the Company. Upon
execution and delivery of such counterpart signature page by the Grantee, the
LLC Agreement shall be amended, at such time as set forth in the notice from the
Company, to establish the designations of the Award LTIP Units and to make other
necessary and appropriate amendments related to the creation of the series of
Award LTIP Units, and to reflect the issuance to the Grantee of the Award LTIP
Units and admission of Grantee as a Non-Managing Member of the Operating
Company. Thereupon, the Grantee shall have all the rights of a Non-Managing
Member of the Operating Company with respect to the number of Award LTIP Units
specified on Schedule A hereto, as set forth in the LLC Agreement (as so
amended), subject, however, to the restrictions, obligations and conditions
specified herein. Award LTIP Units constitute and shall be treated for all
purposes as the property of the Grantee, subject to the terms of this Agreement
and the LLC Agreement.
(b) Post-Final Valuation Date Adjustments. If Grantee’s Award is made in the
form of Award LTIP Units, then following determination of Grantee’s
Participation Amount pursuant to Section 3(b), the Committee shall divide the
resulting dollar amount by the Common Share Price calculated as of the Final
Valuation Date (appropriately adjusted to the extent that the “Unit Adjustment
Factor” (as defined in the LLC Agreement) is greater or less than 1.0). The
resulting number is hereafter referred to as the “Total OPP Unit Equivalent.” If
the Total OPP Unit Equivalent is smaller than the number of Award LTIP Units
previously issued to the Grantee, then the Grantee, as of the Final Valuation
Date, shall forfeit a number of Award LTIP Units equal to the difference without
payment of any consideration by the Operating Company. Thereafter, the term
Award LTIP Units will refer only to the Award LTIP Units that were not so
forfeited and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in the Award LTIP Units that were so forfeited. If the Total OPP Unit
Equivalent is greater than the number of Award LTIP Units previously issued to
the Grantee, then, upon the performance of the calculations set forth in this
Section 8(b): (A) the Company shall cause the Operating Company to issue to the
Grantee, as of the Final Valuation Date, a number of additional Award LTIP Units
equal to the difference; (B) such additional Award LTIP Units shall be added to
the Award LTIP Units previously issued, if any, and thereby become part of this
Award; (C) the Company and the Operating Company shall take such corporate and
limited liability company action as is necessary to accomplish the grant of such
additional Award LTIP Units; and (D) thereafter the term Award LTIP Units will
refer collectively to the Award LTIP Units, if any, issued prior to such
additional grant plus such additional Award LTIP Units; provided that such
issuance will be subject to the Grantee executing and delivering such documents,
comparable to the documents executed and delivered in connection with the
original issuance of Award LTIP Units, as the Company or the Operating Company
reasonably request in order to comply with all applicable legal requirements,
including, without limitation, federal and state securities laws. If the Total
OPP Unit Equivalent is the same as the number of Award LTIP Units previously
issued to the Grantee, then there will be no change to the number of Award LTIP
Units under this Award pursuant to this Section 8(b).

 

 



--------------------------------------------------------------------------------



 



(c) Vesting and Forfeiture. The Award LTIP Units shall vest and be subject to
forfeiture on the same terms and conditions as the Award Participation, as set
forth in Sections 3(a), 3(c), 3(d) and 4.
(d) Distributions. The holder of the Award LTIP Units shall be entitled to
receive distributions with respect to such Award LTIP Units to the extent
provided for in the LLC Agreement (as amended in accordance with Section 8(a)).
The 2011 Award LTIP Unit Distribution Participation Date (as defined in the
designation of rights and preferences of such Award LTIP Units, attached hereto
as Exhibit A) with respect to Award LTIP Units in an aggregate number equal to
the Total OPP Unit Equivalent will be the Valuation Date.
9. Miscellaneous.
(a) Amendments. This Agreement may be amended or modified only with the consent
of the Company acting through the Committee; provided that any such amendment or
modification materially or adversely affecting the rights of the Grantee
hereunder must be consented to by the Grantee to be effective as against him.
Notwithstanding the foregoing, this Agreement may be amended in writing signed
only by the Company to correct any errors or ambiguities in this Agreement
and/or to make such changes that do not materially or adversely affect the
Grantee’s rights hereunder. This grant shall in no way affect the Grantee’s
participation or benefits under any other plan or benefit program maintained or
provided by the Company.
(b) Committee Determinations. The Committee will in good faith make the
determinations and certifications required by this Award as promptly as
reasonably practicable following the occurrence of the event or events
necessitating such determinations or certifications.
(c) Status of the Award and Award LTIP Units; Incentive Plan Matters. This Award
and the other 2011 OPP awards constitute other stock-based incentive
compensation awards by the Company under the Incentive Plan and incentive
compensation awards by the Operating Company. The Award LTIP Units are equity
interests in the Operating Company. Any Award LTIP Units issued pursuant to
Section 8 may, but need not, be issued as equity securities under the Incentive
Plan insofar as the 2011 OPP has been established as an incentive program of the
Operating Company. The Company may, under certain circumstances, have the right,
as set forth in the LLC Agreement, to issue shares of Common Stock in exchange
for Award Common Units into which Award LTIP Units may have been converted
pursuant to the LLC Agreement, subject to certain limitations set forth in the
LLC Agreement, and such shares of Common Stock may be issued under the Incentive
Plan if the Committee so determines, to the extent such issuance is permitted
under applicable stock exchange listing rules, as determined by the Committee in
its sole and absolute discretion. The Committee may, in its sole and absolute
discretion, determine whether and when Award LTIP Units issued pursuant to
Section 3 become part of the Incentive Plan, and upon and to the extent of such
determination this Award will be considered an award under the Incentive Plan.
The Grantee acknowledges that the Grantee will have no right to approve or
disapprove such determination by the Committee.

 

 



--------------------------------------------------------------------------------



 



(d) Grantee Representations; Registration.
(i) The Grantee hereby represents and warrants that (A) he or she understands
that he or she is responsible for consulting his or her own tax advisor with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local or other taxing jurisdiction to which the Grantee is or by
reason of this Award may become subject, to his or her particular situation;
(B) the Grantee has not received or relied upon business or tax advice from the
Company, the Operating Company or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Grantee provides
services to the Operating Company on a regular basis and in such capacity has
access to such information, and has such experience of and involvement in the
business and operations of the Operating Company, as the Grantee believes to be
necessary and appropriate to make an informed decision to accept this Award;
(D) Award LTIP Units are subject to substantial risks; (E) the Grantee has been
furnished with, and has reviewed and understands, information relating to this
Award; (F) the Grantee has been afforded the opportunity to obtain such
additional information as he or she deemed necessary before accepting this
Award; and (G) the Grantee has had an opportunity to ask questions of
representatives of the Operating Company and the Company, or persons acting on
their behalf, concerning this Award.
(ii) The Grantee hereby acknowledges that: (A) there is no public market for
Award LTIP Units or Award Common Units and neither the Operating Company nor the
Company has any obligation or intention to create such a market; (B) sales of
Award LTIP Units and Award Common Units are subject to restrictions under the
Securities Act and applicable state securities laws; (C) because of the
restrictions on transfer or assignment of Award LTIP Units and Award Common
Units set forth in the LLC Agreement and in this Agreement, the Grantee may have
to bear the economic risk of his or her ownership of the LTIP Units covered by
this Award for an indefinite period of time; (D) shares of Common Stock issued
under the Incentive Plan in exchange for Award Common Units, if any, will be
covered by a Registration Statement on Form S-8 (or a successor form under
applicable rules and regulations of the Securities and Exchange Commission)
under the Securities Act, to the extent that the Grantee is eligible to receive
such shares under the Incentive Plan at the time of such issuance and such
Registration Statement is then effective under the Securities Act; (E) resales
of shares of Common Stock issued under the Incentive Plan in exchange for Award
Common Units, if any, shall only be made in compliance with all applicable
restrictions (including in certain cases “blackout periods” forbidding sales of
Company securities) set forth in the then applicable Company employee manual or
insider trading policy and in compliance with the registration requirements of
the Securities Act or pursuant to an applicable exemption therefrom.

 

 



--------------------------------------------------------------------------------



 



(e) Section 83(b) Election. In connection with each separate issuance of Award
LTIP Units under this Award pursuant to Section 8, the Grantee hereby agrees to
make an election to include in gross income in the year of transfer the
applicable Award LTIP Units pursuant to Section 83(b) of the Code substantially
in the form attached hereto as Exhibit B and to supply the necessary information
in accordance with the regulations promulgated thereunder. The Grantee agrees to
file such election (or to permit the Operating Company to file such election on
the Grantee’s behalf) within thirty (30) days after the issuance of the Award
LTIP Units with the IRS Service Center where the Grantee files his or her
personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the Award
LTIP Units are awarded to the Grantee. So long as the Grantee holds any Award
LTIP Units, the Grantee shall disclose to the Operating Company in writing such
information as may be reasonably requested with respect to ownership of Award
LTIP Units as the Operating Company may deem reasonably necessary to ascertain
and to establish compliance with provisions of the Code applicable to the
Operating Company or to comply with requirements of any other appropriate taxing
authority.
(f) Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.
(g) Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of New York, without giving effect to the
principles of conflict of laws of such State.
(h) No Obligation to Continue Position as an Employee. Neither the Company nor
any Affiliate is obligated by or as a result of this Agreement to continue to
have the Grantee as an employee, consultant or advisor and this Agreement shall
not interfere in any way with the right of the Company or any Affiliate to
terminate the Grantee’s Continuous Service at any time.
(i) Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 475 Tenth Avenue, New York, New York 10018 and any
notice to be given the Grantee shall be addressed to the Grantee at the
Grantee’s address as it appears on the employment records of the Company, or at
such other address as the Company or the Grantee may hereafter designate in
writing to the other.
(j) Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
this Award, the Grantee will pay to the Company or, if appropriate, any of its
Affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount. The obligations
of the Company under this Agreement will be conditional on such payment or
arrangements, and the Company and its Affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Grantee.
(k) Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

 



--------------------------------------------------------------------------------



 



(l) Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.
(m) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and any successors to the Company and the
Operating Company, on the one hand, and any successors to the Grantee, on the
other hand, by will or the laws of descent and distribution, but this Agreement
shall not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.
(n) Section 409A. This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code. Any provision of this Agreement that is inconsistent with Section 409A
of the Code, or that may result in penalties under Section 409A of the Code,
shall be amended, with the reasonable cooperation of the Grantee, the Company
and the Operating Company, to the extent necessary to exempt it from, or bring
it into compliance with Section 409A of the Code.
(o) Entire Agreement; Conflict. This Agreement (including the Incentive Plan and
the LLC Agreement to which it relates) constitutes the final, complete and
exclusive agreement between the Grantee and the Company with respect to the
subject matter hereof and replaces and supersedes any and all other agreements,
offers or promises, whether oral or written, between the parties concerning the
subject matter hereof. Except as expressly provided otherwise herein, in the
event of any conflict or inconsistency between the provisions of, or definitions
contained in, this Agreement (including the LLC Agreement to which it relates),
on the one hand, and Grantee’s Service Agreement, on the other hand, the terms
of the this Agreement ((including the LLC Agreement to which it relates) shall
govern.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the date first above written.

            MORGANS HOTEL GROUP CO.
      By:   /s/ David Smail         Name:   David Smail        Title:  
Executive Vice President and General Counsel        MORGANS GROUP LLC
      By:   /s/ David Smail         Name:   David Smail        Title:        

     
GRANTEE
   
 
   
/s/ Yoav Gery
   
 
Name: Yoav Gery
   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A TO 2011 OUTPERFORMANCE PLAN AWARD AGREEMENT

         
Date of Award Agreement:
  March 23, 2011
Name of Grantee:
  Yoav Gery
Participation Percentage:
    10%  
Grant Date:
  March 23, 2011
Initial Grant of Award LTIP Units (if applicable)
  157,500

Initials of Company representative: /s/DS Initials of Grantee: /s/YG

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MORGANS GROUP LLC
MEMBERSHIP UNIT DESIGNATION — 2011 OPP UNITS
The following are the terms of the 2011 OPP Units. Section references in this
Exhibit A refer to sections of the LLC Agreement and capitalized terms are used
as defined therein, unless stated otherwise.
1. LTIP Equivalence. Except as otherwise expressly provided in this Membership
Unit Designation, 2011 OPP Units shall be treated as LTIP Units, and shall have
the rights, privileges, restrictions, powers and duties applicable to LTIP Units
under the LLC Agreement, including without limitation the provisions of
Section 4.5.
2. Distributions.
(a) 2011 OPP Unit Distributions. Commencing from the Distribution Participation
Date (as defined below) established for any 2011 OPP Units in the applicable
award agreement, Holders of 2011 OPP Units shall be entitled to receive, if,
when and as authorized by the Managing Member, any distributions otherwise
payable with respect to LTIP Units and shall be treated as outstanding LTIP
Units for purposes of the distribution provisions of the LLC Agreement. For the
avoidance of doubt, for purposes of the first distribution to occur after the
Distribution Participation Date, 2011 OPP Units that become fully earned and
vested in accordance with the applicable Award Agreement on or before the first
day of the relevant quarterly period shall be treated as having been outstanding
for the full period. Prior to the Distribution Participation Date, 2011 OPP
Units shall be entitled to any distributions by the Operating Company (i) in
connection with an Adjustment Event as provided in Section 4.5(b), treating the
2011 OPP Units as outstanding LTIP Units, and (ii) if, when and as authorized by
the Managing Member out of funds or other property legally available for the
payment of distributions, distributions representing proceeds of a sale or other
disposition of all or substantially all of the assets of the Operating Company
in an amount per unit equal to the amount of any such distributions payable on
the Membership Units, provided that the amount of distributions to any Holder of
2011 OPP Units under this clause (ii) shall not exceed the positive balances of
the Capital Account of the Holder of such 2011 OPP Units to the extent
attributable to the ownership of such 2011 OPP Units.
(b) Distribution Participation Date. The “Distribution Participation Date” for
each 2011 OPP Unit will be either (i) with respect to 2011 OPP Units granted
pursuant to the Managing Member’s 2011 Outperformance Plan, as it may be amended
or supplemented from time to time or any successor plan under which additional
2011 OPP Units may be issued (the “Plan”), the applicable Final Valuation Date
(as defined in the Award Agreement of each Person granted 2011 OPP Units under
the Plan) or (ii) with respect to other 2011 OPP Units, such date as may be
specified in the Award Agreement or other documentation pursuant to which such
2011 OPP Units are issued.

 

 



--------------------------------------------------------------------------------



 



3. Allocations.
(a) Allocations of Net Income and Net Loss. Commencing with the portion of the
taxable year of the Operating Company that begins on the Distribution
Participation Date established for any 2011 OPP Units, such 2011 OPP Units shall
be allocated Net Income and Net Loss under Sections 6.1 and 6.2 in amounts per
2011 OPP Unit equal to the amounts allocated per Membership Unit (adjusted to
the extent required by Sections 6.3(b) through 6.3(g)). The Managing Member is
authorized in its discretion to delay or accelerate the participation of the
2011 OPP Units in allocations of Net Income and Net Loss, or to adjust the
allocations made after the Distribution Participation Date, so that the ratio of
(i) the total amount of Net Income or Net Loss allocated under Sections 6.1 and
6.2 with respect to each 2011 OPP Unit in the taxable year in which that 2011
OPP Unit’s Distribution Participation Date falls, to (ii) the total amount
distributed to that 2011 OPP Unit with respect to such period, is more nearly
equal to such ratio as computed for the Membership Units held by the Managing
Member.
(b) Special Allocations. 2011 OPP Units shall be treated as outstanding LTIP
Units (and the Holders thereof treated as Holders of LTIP Units) for all
purposes of Section 6.3(a).
4. Redemption.
(a) The Redemption Right provided to Non-Managing Members under
Section 4.2(e)(1) shall not apply with respect to 2011 OPP Units or Membership
Units into which they may be converted pursuant to the LLC Agreement until the
date that is one year and six months after the Final Valuation Date, after which
date the Redemption Right shall be available on the terms and conditions set
forth in the LLC Agreement.
(b) During the period beginning on the Final Valuation Date (as defined in the
applicable Award Agreement) and ending on the Business Day immediately preceding
the six month anniversary of the Final Valuation Date, the Operating Company
shall be entitled to redeem some or all of the 2011 OPP Units (or Membership
Units into which they were converted by the Holder) at a redemption price per
2011 OPP Unit or Membership Unit, payable in cash, equal to the Common Share
Price (as defined in the Applicable Award Agreement) as of the Final Valuation
Date (as defined in the applicable Award Agreement). From and after the one year
anniversary of the Final Valuation Date, for a period of six months, a Holder of
2011 OPP Units (or Membership Units into which they were converted by the
Holder) shall have the right to cause the Operating Company to redeem, some or
all of the 2011 OPP Units (or Membership Units into which they were converted by
the Holder), at a redemption price per 2011 OPP Unit or Membership Unit, payable
in cash, equal to the greater of (x) the Common Share Price (as defined in the
Applicable Award Agreement) as of the Final Valuation Date (as defined in the
applicable Award Agreement) and (y) the Cash Amount determined as of the date of
the notice of redemption. The Operating Company may exercise its redemption
right under this Section 4(b) by sending a notice to each Holder of 2011 OPP
Units (or Membership Units into which they were converted by the Holder) setting
forth the redemption date, which shall be no less than five (5) Business Days
after the date of such notice, and the number of 2011 OPP Units (or Membership
Units into which they were converted by the Holder) being redeemed and the
procedure to be followed by Holders of 2011 OPP Units or Membership Units that
are being redeemed. The Holder may exercise its

 

 



--------------------------------------------------------------------------------



 



redemption right under this Section 4(b) by sending a notice to the Operating
Company setting forth the redemption date, which shall be no less than ten
(10) Business Days after receipt of such notice by the Managing Member, and the
number of 2011 OPP Units (or Membership Units into which they were converted by
the Holder to be redeemed). The Managing Member shall be entitled to acquire
2011 OPP Units (or Membership Units into which they were converted by the
Holder) pursuant to any exercise by the Operating Company or the Holder of the
foregoing redemption rights (under this Section 4.2(b) or under Section 4.2(a))
in exchange for issuance of a number of Common Shares, which will be issued
under the Incentive Plan and be registered on a Form S-8, with an aggregate
value, based on the Value of the Common Shares as of the date of the redemption
notice, equal to the applicable redemption price, provided that the Managing
Member has determined, in its sole discretion, that it is permitted to do so
under applicable stock exchange listing rules.
5. Voting Rights.
(a) Voting with LTIP Units. Except as otherwise provided herein, 2011 OPP Units
and Non-Managing Members who hold 2011 OPP Units shall be treated as LTIP Units
and LTIP Unitholders, respectively, for all purposes of Section 14.3.
(b) Special Approval Rights. So long as any 2011 OPP Units remain outstanding,
the Operating Company shall not, without the affirmative vote of the
Non-Managing Members who hold at least two-thirds of the 2011 OPP Units
outstanding at the time, given in person or by proxy, either in writing or at a
meeting (voting separately as a class), amend, alter or repeal, whether by
merger, consolidation or otherwise, the provisions of the LLC Agreement
applicable to 2011 OPP Units so as to materially and adversely affect any right,
privilege or voting power of the 2011 OPP Units or the Non-Managing Members who
hold 2011 OPP Units as such, unless such amendment, alteration or repeal affects
equally, ratably and proportionately the rights, privileges and powers of the
holders of LTIP Units; but subject, in any case, to the following provisions:

  (i)   Any difference in effect between the LTIP Units and the 2011 OPP Units
that is required or reasonably desirable to implement the difference in the
distribution or redemption rights with respect to LTIP Units and 2011 OPP Units
shall not be deemed to have an effect that is not equal, ratable or
proportionate to the effect on the holders of LTIP Units;

  (ii)   Any creation or issuance of any Membership Units or of any class or
series of Membership Interest, whether ranking senior to, junior to, or on a
parity with the 2011 OPP Units with respect to distributions and the
distribution of assets upon liquidation, dissolution or winding up shall not be
deemed to have an effect that is not equal, ratable or proportionate to the
effect on the holders of LTIP Units; and

  (iii)   any waiver by the Operating Company of restrictions or limitations
applicable to any outstanding LTIP Units or 2011 OPP Units with respect to any
LTIP Unitholder or Unitholders or Holders of 2011 OPP Unit shall not be deemed
to materially and adversely alter, change, modify or amend the rights, powers or
privileges of the LTIP Units or 2011 OPP Units with respect to other Unitholders
or Holders.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1. The name, address and taxpayer identification number of the undersigned are:
Name:                                          (the “Taxpayer”)
Address:                                                                    
             
Social Security No./Taxpayer Identification No.:
                                        
2. Description of property with respect to which the election is being made:
The election is being made with respect to  _____  Award LTIP Units in Morgans
Group LLC (the “Operating Company”).
3. The date on which the Award LTIP Units were transferred is _______ _____,
2011. The taxable year to which this election relates is calendar year 2011.
4. Nature of restrictions to which the Award LTIP Units are subject:

  (a)   With limited exceptions, until the Award LTIP Units vest, the Taxpayer
may not transfer in any manner any portion of the Award LTIP Units without the
consent of the Operating Company.

  (b)   The Taxpayer’s Award LTIP Units vest in accordance with the vesting
provisions described in Annex 1 attached hereto. Unvested Award LTIP Units are
forfeited in accordance with the vesting provisions described in Annex 1
attached hereto.

5. The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the Award LTIP Units with respect to which this election is being made was
$________ per Award LTIP Unit.
6. The amount paid by the Taxpayer for the Award LTIP Units was $0 per Award
LTIP Unit.
7. A copy of this statement has been furnished to the Operating Company and
Morgans Hotel Group Co.

      Dated:                     , 2011  
Signature                                        

 

 



--------------------------------------------------------------------------------



 



ANNEX 1
Vesting Provisions of Award LTIP Units
The Award LTIP Units are subject to time-based and performance-based vesting
with the final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage. Performance-based
vesting will be from 0% to 100% based on Morgan Hotel Group Co.’s (the
“Company’s”) per-share total return to shareholders for the period from [_____],
2011 to [_____], 2014 (or earlier in certain circumstances). Under the
time-based vesting provisions, one hundred percent (100%) of the Award LTIP
Units will vest on the last day of the performance period, provided that the
Taxpayer remains an employee of the Company or any of its affiliates through
such date, subject to acceleration in the event of certain extraordinary
transactions or termination of the Taxpayer’s service relationship with the
Company under specified circumstances. Unvested Award LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time (subject
to above-mentioned acceleration) or the determination of the performance-based
percentage.

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Promoted Interest Pool Award Agreement

 

 



--------------------------------------------------------------------------------



 



MORGANS HOTEL GROUP CO.
2011 EXECUTIVE PROMOTED INTEREST BONUS POOL AWARD AGREEMENT
2011 EXECUTIVE PROMOTED INTEREST BONUS POOL AWARD AGREEMENT made as of the date
set forth on Schedule A hereto by and among MORGANS HOTEL GROUP CO., a Delaware
corporation (the “Company”), MORGANS GROUP LLC, a Delaware limited liability
company (the “Operating Company”), and the party listed on Schedule A (the
“Grantee”).
RECITALS
A. The Grantee is a senior management employee of the Company and provides
services to the Operating Company.
B. The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) approved this and other 2011 long-term bonus pool awards
(“2011 Bonus Pool Awards”) to provide certain senior management employees of the
Company, including the Grantee, in connection with their employment with the
incentive compensation described in this Award Agreement (this “Agreement” or
this “Award Agreement”) and thereby provide additional incentive for them to
promote the progress and success of the business of the Company and its
Affiliates. 2011 Bonus Pool Awards were approved by the Committee pursuant to
authority delegated to it by the Board. This Agreement evidences one award (this
“Award”) in a series of substantially identical 2011 Bonus Pool Awards and is
subject to the terms and conditions set forth herein.
C. The Committee, effective as of the grant date specified in Schedule A hereto,
awarded to the Grantee the participation percentage in the promoted interest
bonus pool provided herein, as set forth in Schedule A.
NOW, THEREFORE, the Company, the Operating Company, and the Grantee agree as
follows:
1. Administration
This Award and all other 2011 Bonus Pool Awards shall be administered by the
Committee; provided that all powers of the Committee hereunder can be exercised
by the full Board if the Board so elects. The Committee, in its sole and
absolute discretion, may make at any time any provision for lapse of forfeiture
restrictions and/or accelerated vesting under this Agreement of some or all of
the Grantee’s unvested Award Participation that has not previously been
forfeited.
2. Definitions
Capitalized terms used herein shall have the meanings set forth below:
“Affiliate” means, with respect to the Company, any company or other trade or
business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.
“Award Participation” has the meaning set forth in Section 3.

 

 



--------------------------------------------------------------------------------



 



“Award Period” means the period from and after the date of Grantee’s admission
as an Employee Member and to and including the earlier to occur of (i) the third
anniversary of the Effective Date and (ii) the termination of Grantee’s
Continuing Service.
“Baseline Value” means $8.87.
“Bonus Pool Unit” means a unit of membership interest in Promote Pool LLC. The
Bonus Pool Units shall be issued in different series, with each series
corresponding to a separate Eligible Promoted Interest held by Promote Pool LLC
or a wholly-owned subsidiary thereof.
“Cause” means: (A) if the Grantee is or was a party to a Service Agreement prior
to such termination, and “Cause” is defined therein, then “Cause” shall have the
meaning set forth in such definition, or (B) if the Grantee is not and was not
party to a Service Agreement prior to such termination or the Grantee’s Service
Agreement does not define “Cause” or a substantially equivalent term, then
“Cause” shall mean:

  (i)   the Grantee’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from the
Grantee’s incapacity due to physical or mental illness or any such failure after
his issuance of a notice of termination for Good Reason), after a written demand
for substantial performance is delivered to the Grantee by the Board, which
demand specifically identifies the manner in which the Board believes that the
Grantee has not substantially performed his duties;     (ii)   a material breach
by Grantee of his Service Agreement;

  (iii)   the Grantee’s willful commission of an act of fraud, theft or
dishonesty resulting in economic, financial or material reputational injury to
the Company;

  (iv)   the Grantee’s conviction of, or entry by the Grantee of a guilty or no
contest plea to, the commission of a felony; or

  (v)   the Grantee willfully engages in other misconduct materially injurious
to the Company.

For purposes of this provision, no act or omission on the part of the Grantee
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that the act or omission was in the best interests of
the Company. Any act or omission based upon a resolution duly adopted by the
Board or advice of counsel for the Company shall be conclusively presumed to
have been done or omitted in good faith and in the best interests of the
Company. The cessation of employment of the Grantee shall not be deemed to be
for Cause unless and until there shall have been delivered to the Grantee a copy
of a resolution duly adopted by the majority of the Board (excluding the
Grantee, if the Grantee is then a member of the Board) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Grantee and the Grantee is given an opportunity, together with counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the Grantee is guilty of the conduct giving rise to Cause for termination, and
specifying the particulars thereof in detail.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Share” means a share of the Company’s common stock, par value $0.01 per
share.

 

 



--------------------------------------------------------------------------------



 



“Common Share Price” means, as of a particular date, the average of the Fair
Market Value of one Common Share over the thirty (30) consecutive trading days
ending on, and including, such date (or, if such date is not a trading day, the
most recent trading day immediately preceding such date).
“Common Share Return Condition” shall be deemed to be satisfied as of any date
of determination if the Common Share Price, as of such date, shall be at least
equal to (x) the Baseline Value multiplied by (y) an amount equal to (i) the sum
of one plus the Target Return raised to (ii) the n/365th power, where “n” equals
the number of days that has elapsed from and including the Effective Date to but
excluding the date of determination.
“Continuous Service” means the continuous service, without interruption or
termination, as a an employee or director of Company or an Affiliate. Continuous
Service shall not be considered interrupted in the case of (among other things)—
(A) any approved leave of absence,
(B) transfers among the Company and any Affiliate, or any successor, in any
capacity of director or employee, or
(C) any change in status as long as the individual remains in the service of the
Company or any Affiliate of the Company in the capacity of employee or director.
An approved leave of absence shall include sick leave, military leave, or any
other authorized personal leave.
“Designated Participation Percentage” means, with respect to any series of
Employee Units, the lesser of 50% or the percentage determined by the
Independent Committee at the time it approves the contribution of the applicable
Eligible Promoted Interest in Promote Pool LLC, if such Eligible Promoted
Interest did not satisfy the Safe Harbor Requirements as of the applicable
Initial Closing.
“Disability” means:
(A) if the Grantee is or was a party to a Service Agreement prior to the
applicable event, and “Disability” is defined therein, then “Disability” shall
have the meaning set forth in such definition, or
(B) if the Grantee is not and was not a party to a Service Agreement prior to
such event or the Grantee’s Service Agreement does not define “Disability” or a
substantially equivalent term, then “Disability” shall mean a disability which
renders the Grantee incapable of performing all of his or her material duties
for 180 business days during any consecutive twelve month period as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company and acceptable to the Grantee
or the Grantee’s legal representative or by the insurance company which insures
the Company’s long-term disability plan in which the Grantee is eligible to
participate.
“Effective Date” means March 20, 2011.
“Eligible Promoted Interest” means a Promoted Interest that the Company or any
entity through which the Company directly or indirectly acquires or has the
right to acquire, or is created, in a transaction as to which the Initial
Closing occurs during the Award Period and that satisfies either of the
following requirements as of the Initial Closing:

 

 



--------------------------------------------------------------------------------



 



(i) The Investment Committee (with the affirmative vote of its independent
member) shall have determined in good faith that the applicable Promoted
Interest satisfies the Safe Harbor Requirements; or
(ii) The terms of the hotel acquisition or development transaction, including
the contribution of the applicable Promoted Interest to Promote Pool LLC, shall
have been approved in good faith by the Independent Committee.
The determination as to whether a Promoted Interest that does not satisfy the
Safe Harbor Requirements shall be deemed to be an Eligible Promoted Interest,
and the Designated Participation Percentage with respect to such Eligible
Promoted Interest, shall be made in good faith by the Independent Committee and
shall be conclusive.
In the case of an Eligible Promoted Interest that the Company, the Operating
Company, Promote Pool LLC, or a wholly owned subsidiary of the Company acquires
or has the right to acquire, the Eligible Promoted Interest will consist of the
entire applicable Promoted Interest. In the case of an Eligible Promoted
Interest that any other entity in which the Company or the Operating Company has
a direct or indirect equity interest acquires, or has the right to acquire, the
“Eligible Promoted Interest” will, at the election of the Managing Member,
consist of either (x) an assignment of the proceeds received by the Company, the
Operating Company, or a wholly owned subsidiary of the Company with respect to
the applicable Promoted Interest, or (y) a special allocation of the portion of
such direct or indirect interest in the Eligible Promoted Interest that is owned
by the Company, the Operating Company, or a wholly owned subsidiary that
represents their respective direct or indirect interest in the Promoted Interest
owned by such other entity.
An Eligible Promoted Interest can consist of either an equity interest in a
Hotel Investment Entity or a contractual right to share in some or all of the
profits, losses, or gains of a Hotel Investment Entity (a “Contractual Right”)
or one or more hotel properties owned by a Hotel Investment Entity.
For the avoidance of doubt, an incentive management fee or other amount measured
by a percentage of gross revenues, gross operating profit, net house profit, or
similar performance measure and payable to the Company, or any entity through
which the Company, directly or indirectly, holds an equity interest or a
Contractual Right, as compensation for the performance of management services
shall not be an Eligible Promoted Interest.
For the further avoidance of doubt, no Promoted Interest as to which the Initial
Closing occurs after the Award Period shall be deemed to be an “Eligible
Promoted Interest.”
“Employee Member” means a member of Promote Pool LLC other than the Managing
Member or any other subsidiary of the Company.
“Employee Unit” means any Bonus Pool Unit that is held by an Employee Member or
a permitted transferee thereof (other than Managing Member or any other
subsidiary of the Company).

 

 



--------------------------------------------------------------------------------



 



“Fair Market Value” means, as of any given date, the fair market value of a
security, an Eligible Promoted Interest, or other property determined by the
Committee using any reasonable method and in good faith (such determination will
be made in a manner that satisfies Section 409A of the Code and in good-faith as
required by Section 422(c)(1) of the Code); provided that, with respect to a
Common Share, “Fair Market Value” means the value of such Common Share
determined as follows: (A) if on the determination date the Common Shares are
listed on the New York Stock Exchange, The NASDAQ Stock Market, Inc. or another
national securities exchange or is publicly traded on an established securities
market, the Fair Market Value of a Common Share shall be the closing price of
the Common Shares on such exchange or in such market (if there is more than one
such exchange or market, the Committee shall determine the appropriate exchange
or market) on the determination date (or if there is no such reported closing
price, the Fair Market Value shall be the mean between the high and low sale
prices on such trading day) or, if no sale of Common Shares is reported for such
trading day, on the next preceding day on which any sale shall have been
reported; or (B) if the Common Shares are not listed on such an exchange, quoted
on such system or traded on such a market, Fair Market Value of the Common Share
shall be the value of the Common Shares as determined by the Committee in good
faith in a manner consistent with Section 409A of the Code.
“Good Reason” means: (A) if the Grantee is or was a party to a Service Agreement
prior to such termination, and “Good Reason” is defined therein, then “Good
Reason” shall have the meaning set forth in such Service Agreement, or (B) if
the Grantee is not and was not party to a Service Agreement prior to such
termination or the Grantee’s Service Agreement does not define “Good Reason” or
a substantially equivalent term, so long as the Grantee terminates his or her
employment within thirty (30) days after the Grantee has actual knowledge of the
occurrence, without the written consent of the Grantee, of one of the following
events that has not been cured within thirty (30) days after written notice
thereof has been given by Grantee to the Company, then “Good Reason” shall mean:
(iii) the assignment to the Grantee of duties materially inconsistent with the
Grantee’s title, position, status, reporting relationships, authority, duties or
responsibilities as contemplated in his Service Agreement, or any other action
by the Company which results in a material diminution in the Grantee’s title,
position, status, reporting relationships, authority, duties or
responsibilities, other than insubstantial or inadvertent actions not taken in
bad faith which are remedied by the Company within fifteen (15) business days
after receipt of notice thereof given by the Grantee;
(iv) any material failure by the Company to comply with any of the provisions of
the Service Agreement, other than insubstantial or inadvertent failures not in
bad faith which are remedied by the Company promptly after receipt of notice
thereof given by the Grantee;
(v) any failure by the Company to obtain the assumption of his Service Agreement
by a successor to all or substantially all of the business or assets of the
Company; or
(vi) if his Service Agreement provides that the Executive will be nominated for
election as a director of the Company, any failure by the Board to nominate the
Executive for election as a director of the Company in accordance with the
Service Agreement, or any failure of the Executive to be elected to be a member
of the Board; or
(vii) any requirement that the Grantee’s principal place of employment be at a
location more than 50 miles from his principal place of employment on the date
of this Agreement, resulting in a material increase in distance from the
Grantee’s residence to his new place of employment;
“Hotel Investment Entity” means a limited liability company, limited
partnership, corporation, or other form of business entity that owns, directly
or indirectly, or proposes to acquire or develop, one or more hotels or other
hospitality-related properties. Neither the Company nor any consolidated
subsidiary of the Company shall be deemed to be a Hotel Investment Entity.

 

 



--------------------------------------------------------------------------------



 



“Independent Committee” means a committee (either standing or ad hoc) of the
Board that has the responsibility and authority for determining whether a
Promoted Interest that does not satisfy the Safe Harbor Requirements will
nonetheless be contributed to Promote Pool LLC and, if so, what the Designated
Participation Percentage with respect to such Promoted Interest will be.
“Initial Closing” means, with respect to any Eligible Promoted Interest, the
date of the closing of the transaction as the result of which the Company, a
consolidated subsidiary thereof, Promote Pool LLC, or any entity through which
such Eligible Promoted Interest is held, and one or more unaffiliated persons
become equity owners of the Hotel Investment Entity (or obtains a Contractual
Right) related to such Eligible Promoted Interest. The independent member of the
Investment Committee shall determine, in good faith, when the Initial Closing
occurs with respect to any Eligible Promoted Interest.
“Investment Committee” means a management committee, established by the Board
that includes at least one independent director that is delegated authority,
among other things, to approve the terms of investments in Hotel Investment
Entities and determine whether Promoted Interests in Hotel Investment Entities
satisfy the Safe Harbor Requirements.
“LLC Agreement” means the limited liability company agreement of Promote Pool
LLC, as it may be amended from time to time in accordance with its terms, that
the Managing Member will enter in accordance with Section 7(a). The LLC
Agreement will contain the provisions set forth on Exhibit A attached hereto and
such other terms and conditions as the Committee shall in good faith determine
are necessary or appropriate for implementing the provisions and accomplishing
the objectives of this Award Agreement and the Award Agreements of other
recipients of 2011 Bonus Pool Awards.
“Managing Member” means the Operating Company, or a wholly-owned subsidiary
thereof, in its capacity as managing member of Promote Pool LLC.
“Member” means a member of Promote Pool LLC, which shall be either the Managing
Member or an Employee Member.
“Opening” means, with respect to any Eligible Promoted Interest, the date on or
after the Initial Closing on which all construction, development, and major
renovation work is completed and substantially all of the rooms and other
facilities in the applicable hotel are open for business. If the applicable
hotel is operating as of the Initial Closing and the business plan relating to
the hotel does not contemplate a substantial renovation or redevelopment of the
hotel that will result in material disruption of the operations of the hotel for
an extended period, the Opening shall be deemed to occur at the same time as the
Initial Closing. If the business plan for such hotel contemplates such
renovation or redevelopment, the Opening shall be deemed to occur following the
completion of such renovation or redevelopment and substantially all of the
rooms and other facilities in the applicable hotel are open for business. With
respect to an Eligible Promoted Interest in a Hotel Investment Entity that owns
direct or indirect interests in more than one hotel property, an Opening shall
be deemed to occur with respect to any such hotel property when such hotel
property meets the foregoing requirements. The independent member of the
Investment Committee shall in good faith determine when an Opening occurs with
respect to any Eligible Promoted Interest.

 

 



--------------------------------------------------------------------------------



 



“Partial Sale Event” means, with respect to any Eligible Promoted Interest, the
date on which (x) the applicable Hotel Investment Entity’s direct or indirect
ownership interest in the applicable hotel property is reduced by reason of a
disposition of an interest in such property to a third party; or (y) Promote
Pool LLC’s direct or indirect ownership interest in such Eligible Promoted
Interest is reduced by reason of a disposition of an interest in such Eligible
Promoted Interest to a third party. With respect to an Eligible Promoted
Interest in a Hotel Investment Entity that owns direct or indirect interests in
more than one hotel property, a Partial Sale Event described in clause (x) above
with respect to any such hotel property shall be deemed to occur when the Hotel
Investment Entity’s direct or indirect ownership interest in such hotel property
is reduced. The independent member of the Investment Committee shall in good
faith determine when a Partial Sales Event occurs with respect to any Eligible
Promoted Interest.
“Participation Amount” has the meaning set forth in Section 3.
“Participation Percentage” means, as of any date of determination, the
percentage set forth opposite such term on Schedule A hereto.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
“Promoted Interest” means an interest in a Hotel Investment Entity, or other
Contractual Right, that represents a right to participate in profits, losses,
and gains of the Hotel Investment Entity in excess of amounts attributable to
the percentage of capital contributions made by the Company and its subsidiaries
in the Hotel Investment Entity. For the avoidance of doubt, an incentive
management fee or other amount measured by a percentage of gross revenues, gross
operating profit, net house profit, or similar performance measure and payable
to the Company or any entity holding such Interests as compensation for the
performance of management services shall not be a Promoted Interest .
“Promoted Interest Proceeds” means, with respect to any Eligible Promoted
Interest, the amount of any cash (or cash equivalent) distributions or dividends
received by Promote Pool LLC with respect to such Eligible Promoted Interest or,
if Promote Pool LLC receives any other property in exchange for or as a
distribution with respect to an Eligible Promoted Interest, any cash (or cash
equivalents) received as a distribution or dividend with respect to or upon the
sale or disposition of such other property. In the case of the removal by the
Company of the designation of an Eligible Promoted Interest as part of the
Promoted Interest Bonus Pool, such removal shall be treated as a disposition of
the Eligible Promoted Interest for an amount of cash equal to its Fair Market
Value and an amount equal to such Fair Market Value shall be deemed to be
Promoted Interest Proceeds hereunder.
“Promote Pool LLC” means MHG Employee Promoted Interest LLC, a to-be-formed
Delaware limited liability company, or its successor.
“Qualified Management Agreement” means a hotel management agreement under which
the Company or a consolidated subsidiary of the Company is the manager that
contains terms that satisfy the requirements set forth in that certain letter
delivered by the Company to Grantee concurrently with the execution of this
Award, as determined by the Investment Committee in good faith.

 

 



--------------------------------------------------------------------------------



 



“Qualified Termination” has the meaning set forth in Section 4.
“Safe Harbor Requirements” means, with respect to any Eligible Promoted
Interest, the following requirements:
(i) The Company or one of its consolidated subsidiaries is manager of the hotel
properties owned, directly or indirectly, by the Hotel Investment Entity
pursuant to a Qualified Management Agreement;
(ii) The percentage interest acquired by the Company or any of its consolidated
subsidiaries in the applicable Hotel Investment Entity does not exceed twenty
percent (20%), without taking into account the applicable Promoted Interest;
(iii) The value of the aggregate capital contribution or capital commitment of
the Company and its consolidated subsidiaries does not exceed $20 million; and
(iv) The equity investment by the Company and its consolidated subsidiaries must
be on no less favorable terms, in any material respect, than the equity
investment to the other investors in the Hotel Investment Entity (without taking
into account the applicable Promoted Interest) or, if the equity investment by
the other investors was made more than one year before the Initial Closing with
respect to such Eligible Promoted Interest is anticipated to occur, the equity
investment by the Company and its consolidated subsidiaries must be made based
on the Fair Market Value of the interests acquired in the Hotel Investment
Entity.
The determination by the Investment Committee as to whether a Promoted Interest
satisfies the Safe Harbor Requirements shall be made in good faith and shall be
conclusive.
“Sale Event” means, with respect to any Eligible Promoted Interest, the earlier
of the date on which (x) the applicable Hotel Investment Entity no longer holds
a direct or indirect ownership interest in the applicable hotel property or
(ii) Promote Pool LLC no longer holds, directly or indirectly, such Eligible
Promoted Interest. With respect to an Eligible Promoted Interest in a Hotel
Investment Entity that owns direct or indirect interests in more than one hotel
property, a Sale Event described in clause (x) above with respect to any such
hotel property shall be deemed to occur when the Hotel Investment Entity no
longer owns a direct or indirect ownership interest in such hotel property. The
independent member of the Investment Committee shall in good faith determine
when a Sales Event occurs with respect to any Eligible Promoted Interest.
“Securities Act” means the Securities Act of 1933, as amended.
“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement then in effect between the Grantee, on the one
hand, and the Company or one of its Affiliates, on the other hand, as amended or
supplemented through such date; provided that, if no such agreement is then in
effect, “Service Agreement” shall mean any employment, consulting or similar
service agreement most recently in effect (on or after the Effective Date) prior
to such date, as amended or supplemented, between the Grantee, on the one hand,
and the Company or one of its Affiliates, on the other hand.
“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.

 

 



--------------------------------------------------------------------------------



 



“Target Return” shall be equal to nine percent (9%) per annum, compounded
annually.
“Transfer” has the meaning set forth in Section 6.
3. Promoted Interest Bonus Pool Award; Vesting
(a) The Operating Company hereby grants to Grantee this Award consisting of the
right, subject to the terms and conditions of this Award Agreement, to be
admitted as an Employee Member of Promote Pool LLC and to receive the
Participation Percentage of each series of the Employee Units issued by Promote
Pool LLC during the Award Period (the “Award Participation”). The Award
Participation (A) will be subject to forfeiture as provided in Section 3(c) and
in Section 4 and (B) will be subject to vesting as provided below in
Section 3(b) and in Section 4. At any time, the Committee may grant additional
2011 Bonus Pool Awards with such Participation Percentages set forth therein as
the Committee may determine, in its sole discretion, provided that the total
Participation Percentages of all 2011 Bonus Pool Awards (including this Award)
outstanding at any time shall not exceed 100%.
(b) The interest of Grantee in each series of Employee Units issued to Grantee
during the Award Period shall be eligible for vesting based on a combination of
(i) the satisfaction of the vesting conditions relating to the hotel properties
applicable to the Eligible Promoted Interest related to such series of Employee
Units, as set forth below in this Section 3(b) and (ii) the passage of time
(three years or a shorter period in certain circumstances as provided in
Section 4) as provided in this Section 3(b). The Grantee’s interest in a series
of Employee Units shall become vested in the following amounts, at the following
times, and upon the following conditions, provided that the Continuous Service
of the Grantee continues through and on the applicable vesting date described
below or the accelerated vesting date provided in Section 4 hereof, as
applicable:

  (i)   one-third of Grantee’s interest in such series of Employee Units shall
become vested on the later to occur of —

  (A)   the third anniversary of the Effective Date (or any accelerated vesting
date provided in Section 4 hereof, if applicable ) and

  (B)   the Initial Closing with respect to the applicable Eligible Promoted
Interest; and

  (ii)   one-third of Grantee’s interest in such series of Employee Units shall
become vested on the later of to occur of —

  (A)   the third anniversary of the Effective Date (or any accelerated vesting
date provided in Section 4 hereof, if applicable ) and

  (B)   the Opening with respect to the applicable Eligible Promoted Interest;

provided that, in the case of an Eligible Promoted Interest in Hotel Investment
Entity that owns direct or indirect interests in more than one hotel property, a
percentage of Grantee’s interest in such series of Employee Units equal to
(I) one-third divided by (II) the number of such hotel properties shall become
vested on the later of to occur of (x) the date specified in paragraph (A) above
and (y) the Opening of any such hotel property; and

  (iii)   one-third of Grantee’s interest in such series of Employee Units shall
become vested on the later of to occur of —

 

 



--------------------------------------------------------------------------------



 



  (A)   the third anniversary of the Effective Date and

  (B)   the Sale Event with respect to the applicable Eligible Promoted
Interest.

provided that, in the case of an Eligible Promoted Interest in a Hotel
Investment Entity that owns direct or indirect interests in more than one hotel
property, a percentage of Grantee’s interest in such series of Employee Units
equal to (I) one-third divided by (II) the number of such hotel properties,
shall become vested on the later to occur of (x) the date specified in paragraph
(A) above and (y) the Sale Event with respect to any such hotel property; and
provided further that, in the event a Partial Sale Event occurs with respect to
an Eligible Promoted Interest, a percentage of Grantee’s interest in such series
of Employee Units equal to (I) one-third multiplied by (II) the percentage of
the Fair Market Value of the direct or indirect interest in the applicable Hotel
Investment Entity or hotel property that was disposed of in such Partial Sale
Event, as determined in good faith by the Investment Committee, shall become
vested on the later to occur of (x) the date specified in paragraph (A) above
and (y) the Partial Sale Event with respect to any such hotel property; and
provided further that, in the event a Partial Sale Event occurs with respect to
a particular hotel property in the case of a Hotel Investment Entity that holds
more than one property, a percentage of Grantee’s interest in such series of
Employee Units equal to (I) one-third multiplied by (II) the percentage of the
Fair Market Value of the direct or indirect interest in the applicable hotel
property that was disposed of in such Partial Sale Event, as determined in good
faith by the Investment Committee, divided by (III) the number of such hotel
properties owned by such Hotel Investment Entity, shall become vested on the
later of to occur of (x) the date specified in paragraph (A) above and (y) the
Partial Sale Event with respect to any such hotel property; and
provided further that, in the event a Sale Event occurs with respect to an
Eligible Promoted Interest (or with respect to a particular hotel property in
the case of a Hotel Investment Entity that holds more than one property) without
an Opening having occurred with respect thereto, then such Sale Event shall also
be deemed to constitute the Opening with respect to such Eligible Promoted
Interest for purpose of Section 3(b)(ii).
(c) Any portion of Grantee’s interest in any series of Employee Units that has
not become vested pursuant to Section 3(b) and Grantee’s Award Participation
shall, without payment of any consideration by the Company or Promote Pool LLC,
automatically and without notice be forfeited and be and become null and void
upon the termination of the Continuous Service of Grantee (other than by reason
of a Qualified Termination, death or Disability), and neither the Grantee nor
any of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested portion of the
Grantee’s Employee Units and in future issuances of Employee Units by Promote
Pool LLC.

 

 



--------------------------------------------------------------------------------



 



(d) In the event that a Hotel Investment Entity with respect to which Promote
Pool LLC holds an Eligible Promoted Interest receives a new hotel property in
exchange for another hotel property, with the result that Promote Pool LLC
thereafter holds an Eligible Promoted Interest in such new hotel property, the
vesting percentage that applied to the applicable series of Employee Units
immediately prior to such exchange shall remain in effect with respect to such
series following the exchange.
4. Termination of Grantee’s Continuous Service; Death and Disability
(a) If the Grantee is or was a party to a Service Agreement and his or her
Continuous Service terminates, the applicable provisions of this Section 4 shall
govern the treatment of the Grantee’s Award Participation, unless the Service
Agreement contains provisions that expressly refer to this Section 4(a) and
provides that those provisions of the Service Agreement shall instead govern the
treatment of the Grantee’s Award Participation upon such termination. The
foregoing sentence will be deemed an amendment to any applicable Service
Agreement to the extent required to apply its terms consistently with this
Section 4, such that, by way of illustration, any provisions of the Service
Agreement with respect to accelerated vesting or payout or the lapse of
forfeiture restrictions relating to the Grantee’s incentive or other
compensation awards in the event of certain types of termination of the
Grantee’s Continuous Service with the Company (such as, for example, termination
at the end of the term, termination without Cause by the employer or termination
for Good Reason by the employee) shall not be interpreted as requiring that
vesting occur with respect to this Award other than as specifically provided in
Section 3(b) and this Section 4.
(b) In the event of termination of the Grantee’s Continuous Service by (A) the
Company without Cause, (B) the Grantee for Good Reason, or (C) by reason of the
death or Disability of Grantee (each of the events described in (A), (B) and
(C), a “Qualified Termination”), then the Award Participation shall terminate
with respect to any future issuances of Employee Units and the Award Period
shall terminate, each effective upon termination of Grantee’s Continuing
Service, but the following provisions of this Section 4(b) shall modify the
vesting of each series of Employee Units then held by Grantee:
(iv) the vesting conditions set forth in Sections 3(b)(i)(A) and 3(b)(ii)(A)
(but not under Section 3(b)(iii)(A)) shall be deemed to have been satisfied with
respect to each series of Employee Units held by Grantee as of the effective
date of such Qualified Termination; and
(v) the Grantee’s interest in each series of Employee Units then held by Grantee
shall vest under Sections 3(b)(i) and 3(b)(ii), to the extent provided in such
sections, upon the satisfaction of the vesting conditions set forth in Sections
3(b)(i)(B) and 3(b)(ii)(B), as applicable (to the extent that any such condition
shall not previously have been satisfied), as if such Qualified Termination had
not occurred.
Upon the occurrence of a Qualified Termination, the unvested portion of
Grantee’s interest in each series of Employee Units then held by Grantee that is
subject to vesting upon the conditions set forth in Section 3(b)(iii) shall be
forfeited, with the consequences set forth in the LLC Agreement.
(c) In the event of a termination of the Grantee’s Continuous Service other than
a Qualified Termination, the Award Participation shall terminate with respect to
any future issuances of Employee Units and the Award Period shall terminate,
each effective upon termination of Grantee’s Continuing Service, and Grantee’s
unvested interest in each series of Employee Units then held by Grantee shall be
forfeited, with the consequences set forth in the LLC Agreement as described in
Exhibit A, and shall no longer be subject to future vesting pursuant to
Section 3(b)(i), 3(b)(ii), or 3(b)(iii), without payment of any consideration by
the Company or Promote Pool LLC, automatically and without notice, and neither
the Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
Award Participation or such unvested interest in any series of Employee Units,
other than with respect to any interest in any series of Employee Units that may
have vested pursuant to Section 3(b)(i), 3(b)(ii), or 3(b)(iii) prior to such
termination of Grantee’s Continuous Service.

 

 



--------------------------------------------------------------------------------



 



5. Promote Pool LLC Units
(a) Formation of Promote Pool LLC. Prior to the Initial Closing of the first
transaction in which the Company or any entity will receive an Eligible Promoted
Interest after the Effective Date, the Company will organize Promote Pool LLC
and enter into the LLC Agreement.
(b) Contribution of Eligible Promoted Interests. At the Initial Closing with
respect to any Eligible Promoted Interest, Promote Pool LLC (or a wholly owned
subsidiary thereof) will become a member or partner in, or acquire a Contractual
Right with respect to, the applicable Hotel Investment Entity and, in that
capacity, will acquire the Eligible Promoted Interest, or the Operating Company
(or a subsidiary thereof) shall contribute the Eligible Promoted Interest to
Promote Pool LLC.
(c) Issuance of Employee Units. Concurrently with the Initial Closing with
respect to any Eligible Promoted Interest, the Managing Member shall amend the
LLC Agreement to create a new series of Bonus Pool Units relating to the
Eligible Promoted Interest. The portion of the Bonus Pool Units issued to
Employee Members concurrently with the Initial Closing shall, as of such date,
represent an aggregate interest in the applicable Eligible Promoted Interest
equal to the Designated Participation Percentage with respect to such series of
Bonus Pool Units. If the Initial Closing with respect to such Eligible Promoted
Interest occurs during the Award Period, Promote Pool LLC shall issue to
Grantee, concurrently with such Initial Closing, a percentage of the applicable
series of Employee Units equal to the product of (i) his or her Participation
Percentage as of such date times (ii) the Designated Participation Percentage
with respect to such series of Bonus Pool Units.
(d) Distributions. Following the receipt by Promote Pool LLC or any of its
wholly-owned subsidiaries of any Promoted Interest Proceeds, Promote Pool LLC
shall distribute such Promoted Interest Proceeds to the Members in accordance
with the terms and conditions of the LLC Agreement. The LLC Agreement will
include provisions relating to distributions in substantially the form set forth
on Exhibit A attached hereto.
5. Restrictions on Transfer
Subject to the next sentence, no portion of the Award Participation granted
hereunder shall be sold, assigned, transferred, pledged, hypothecated, given
away or in any other manner disposed of, encumbered, whether voluntarily or by
operation of law (each such action a “Transfer”). This Agreement is personal to
the Grantee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution. Notwithstanding the foregoing, in the event Managing Member elects
to sell or otherwise dispose of all or any portion of its interest in any series
of interests in Promote Pool LLC to an unaffiliated third party, Managing Member
shall ensure that such third party offers to acquire all or the comparable
percentage (as the case may be) of the Employee Units in such Series held by
each holder of such series of Employee Units, on the same terms and conditions
as such unaffiliated third-party is acquiring the interests of the Managing
Member, in accordance with such procedures for such offer and purchase as the
Managing Member shall reasonably establish for such purpose.

 

 



--------------------------------------------------------------------------------



 



6. Miscellaneous
(a) Amendments. This Agreement may be amended or modified only with the consent
of the Company acting through the Committee; provided that any such amendment or
modification materially and adversely affecting the rights or obligations of the
Grantee hereunder must be consented to by the Grantee to be effective as against
him. Notwithstanding the foregoing, this Agreement may be amended in writing
signed only by the Company to correct any errors or ambiguities in this
Agreement and/or to make such changes that do not materially adversely affect
the Grantee’s rights or obligations hereunder. This grant shall in no way affect
the Grantee’s participation or benefits under any other plan or benefit program
maintained or provided by the Company.
(b) Committee Determinations. The Committee will make the determinations and
certifications required by this Award as promptly as reasonably practicable
following the occurrence of the event or events necessitating such
determinations or certifications.
(c) Grantee Representations; Registration.
(i) The Grantee hereby represents and warrants that (A) he or she understands
that he or she is responsible for consulting his or her own tax advisor with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local or other taxing jurisdiction to which the Grantee is or by
reason of this Award may become subject, to his or her particular situation;
(B) the Grantee has not received or relied upon business or tax advice from the
Company, the Operating Company or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Grantee provides
services to the Operating Company on a regular basis and in such capacity has
access to such information, and has such experience of and involvement in the
business and operations of the Operating Company, as the Grantee believes to be
necessary and appropriate to make an informed decision to accept this Award;
(D) Bonus Pool Units are subject to substantial risks; (E) the Grantee has been
furnished with, and has reviewed and understands, information relating to this
Award; (F) the Grantee has been afforded the opportunity to obtain such
additional information as he or she deemed necessary before accepting this
Award; (G) the Grantee has had an opportunity to ask questions of
representatives of the Operating Company and the Company, or persons acting on
their behalf, concerning this Award; and (H) the Grantee will provide services
to Promote Pool LLC.
(ii) The Grantee hereby acknowledges that: (A) there will be no public market
for Bonus Pool Units and neither the Operating Company nor the Company has any
obligation or intention to create such a market; (B) transfers sales of Bonus
Pool Units are subject to restrictions under the Securities Act and applicable
state securities laws, in addition to the restrictions set forth herein and in
the LLC Agreement; and (C) because of the restrictions on transfer or assignment
of Bonus Pool Units set forth in the LLC Agreement and in this Agreement, the
Grantee may have to bear the economic risk of his or her ownership of any Bonus
Pool Units issued as a result of this Award for an indefinite period of time.

 

 



--------------------------------------------------------------------------------



 



(d) Section 83(b) Election. In connection with each separate issuance of Bonus
Pool Units under this Award, the Grantee hereby agrees to make an election to
include in gross income in the year of transfer the applicable Bonus Pool Units
pursuant to Section 83(b) of the Code substantially in the form attached hereto
as Exhibit B and to supply the necessary information in accordance with the
regulations promulgated thereunder. The Grantee agrees to file such election (or
to permit Promote Pool LLC to file such election on the Grantee’s behalf) within
thirty (30) days after the issuance of the Bonus Pool Units with the IRS Service
Center where the Grantee files his or her personal income tax returns, and to
file a copy of such election with the Grantee’s U.S. federal income tax return
for the taxable year in which the Bonus Pool Units are awarded to the Grantee.
So long as the Grantee holds any Bonus Pool Units, the Grantee shall disclose to
Promote Pool LLC in writing such information as may be reasonably requested with
respect to ownership of Bonus Pool Units as Promote Pool LLC may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code
applicable to Promote Pool LLC or to comply with requirements of any other
appropriate taxing authority.
(e) Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.
(f) Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of New York, without giving effect to the
principles of conflict of laws of such State.
(g) No Obligation to Continue Position as an Employee. Neither the Company nor
any Affiliate is obligated by or as a result of this Agreement to continue to
have the Grantee as an employee, consultant or advisor and this Agreement shall
not interfere in any way with the right of the Company or any Affiliate to
terminate the Grantee’s Continuous Service at any time.
(h) Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 475 Tenth Avenue, New York, New York 10018 and any
notice to be given the Grantee shall be addressed to the Grantee at the
Grantee’s address as it appears on the employment records of the Company, or at
such other address as the Company or the Grantee may hereafter designate in
writing to the other.
(i) Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
this Award, the Grantee will pay to the Company or, if appropriate, any of its
Affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount. The obligations
of the Company under this Agreement will be conditional on such payment or
arrangements, and the Company and its Affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Grantee.

 

 



--------------------------------------------------------------------------------



 



(j) Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
(k) Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.
(l) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and any successors to the Company, on the one
hand, and any successors to the Grantee, on the other hand, by will or the laws
of descent and distribution, but this Agreement shall not otherwise be
assignable or otherwise subject to hypothecation by the Grantee.
(m) Section 409A. This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code. Any provision of this Agreement that is inconsistent with Section 409A
of the Code, or that may result in penalties under Section 409A of the Code,
shall be amended, with the reasonable cooperation of the Grantee the Company, to
the extent necessary to exempt it from, or bring it into compliance with
Section 409A of the Code.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the date first above written.

            MORGANS HOTEL GROUP CO.
      By:   /s/ David Smail         Name:   David Smail        Title:  
Executive Vice President and General Counsel     

     
GRANTEE
   
 
   
/s/ Yoav Gery
   
 
Name: Yoav Gery
   



 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Award Agreement to be
executed as of the date first above written.

            MORGANS GROUP LLC
      By:   /s/ Richard Szymanski         Name:   Richard Szymanski       
Title:        

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A TO 2011 PROMOTED INTEREST BONUS POOL
AWARD AGREEMENT

         
Date of Award Agreement:
  March 23, 2011
Name of Grantee:
  Yoav Gery
Participation Percentage:
    10%  
Grant Date:
  March 23, 2011

Initials of Company representative: /s/DS Initials of Grantee: /s/YG

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTAIN PROVISIONS OF THE LLC AGREEMENT
The LLC Agreement will include the following provisions in substantially the
form set forth below (capitalized terms shall have the meanings set forth in the
Award Agreement to which this Exhibit A is attached, if defined therein, or in
Section 8 hereof, and Section numbers shall refer to sections of this Exhibit A,
unless otherwise stated ):
1. Distributions.
(a) Promptly following the receipt by Promote Pool LLC or any of its wholly
owned subsidiaries of any Promoted Interest Proceeds, including the receipt of
any proceeds assigned to Grantee in respect of any Eligible Promoted Interest,
Promote Pool LLC shall distribute such Promoted Interest Proceeds (with respect
to any distribution, the “Aggregate Proceeds”) to the Members on the following
terms and conditions:
(i) If the Employee Unit Distribution Conditions are satisfied as of the date of
receipt of such Promoted Interest Proceeds by Promote Pool LLC or any of its
wholly owned subsidiaries, an amount equal to the product of (x) the Aggregate
Employee Participation Percentage then outstanding in the series of Bonus Pool
Units related to the Eligible Promoted Interest with respect to which the
Promoted Interest Proceeds were received times (y) the Aggregate Proceeds shall
be paid, or set aside for future payment, in accordance with Section 1(b) or
1(c); and
(ii) The remainder of such Aggregate Proceeds shall be paid to the Managing
Member.
(b) All amounts referred to in Section 1(a)(i) (with respect to any
distribution, the “Employee Member Share”) shall be applied as follows:
(i) An amount equal to the product of (x) each Employee Member’s Vested
Participation Percentage at such time in such series of Bonus Pool Units times
(y) the Aggregate Proceeds shall be paid to such Employee Member ;and
(ii) The remainder of the Employee Member Share shall be set aside and held by
Promote Pool LLC for future payment in accordance with Section 1(c).
(c) All amounts referred to in Section 1(b)(ii) shall be applied as follows:
(i) At such time as any Employee Member’s Vested Participation Percentage in the
applicable series of Bonus Pool Units increases after the initial distribution
of the applicable Aggregate Proceeds under Section 1(b), an amount equal to
(x) the product of (I) such Employee Member’s Vested Participation Percentage
(after such increase) in such series of Bonus Pool Units times (II) the
Aggregate Proceeds minus (y) the aggregate amount of such Aggregate Proceeds
that previously paid to such Employee Member under Section 1(b)(i) or this
Section 1(c)(i).

 

 



--------------------------------------------------------------------------------



 



(ii) At such time as any Employee Member’s unvested Bonus Pool Units in the
applicable series are forfeited pursuant to Section 4 of such Employee’s Award
Agreement, an amount equal to the product of (x) a fraction, the numerator of
which is the number of unvested Bonus Pool Units in the applicable series so
forfeited and the denominator of which is the aggregate number of outstanding
Bonus Pool Units in such series times (y) the applicable Aggregate Proceeds.
2. Management of the LLC. Except as otherwise provided in the LLC Agreement or
by law, management of Promote Pool LLC is reserved to and shall be vested solely
and exclusively in the Managing Member. The rights and authority of the Managing
Member shall include, without limitation, the right and authority, in its sole
discretion, to —

  (a)   exercise all consent and voting rights with respect to the Eligible
Promoted Interests,

  (b)   sell, transfer, or otherwise dispose of the interest of Promote Pool LLC
in any Eligible Promoted Interest, subject to compliance with the provisions of
Section 7 below, and

  (c)   issue additional Employee Units to persons granted 2011 Bonus Pool
Awards, subject to the proviso at the end of Section 3(a) of the Award
Agreements.

3. Amendments. The LLC Agreement, or any term or provision thereof, may be
amended, waived, modified or supplemented from time to time by the Managing
Member in its sole discretion; provided that any amendment to the provisions
relating to the distribution of Promoted Interest Proceeds or the defined terms
used therein that would materially adversely affect the rights or obligations of
the holders of Employee Units granted hereunder shall require the consent of
each Employee Member adversely affected thereby.
4. Transfer of Employee Units. No Employee Member may Transfer all or any part
of his or her Employee Units, or any interest therein, directly or indirectly,
without the consent of the Managing Member, which consent may be withheld in the
Managing Member’s sole discretion. No Transfer of Employee Units, or any
interest therein, in violation of this Agreement shall be made or recorded on
the books of Promote Pool LLC and any such Transfer shall be null and void, ab
initio. An Employee Member shall have no right to grant an assignee of his or
her Employee Units, or any interest therein, the right to become a substituted
member in Promote Pool LLC. As used herein, “Transfer” means the sale,
encumbrance, mortgage, hypothecation, assignment, pledge, exchange or other
disposition or transfer (including by operation of law), directly or indirectly,
of all or any portion of an Interest. For the avoidance of doubt, any indirect
Transfer by an Employee Member or the Company through the transfer or issuance
of any equity interest in any entity formed for the purpose of holding Employee
Units or Managing Member Units, respectively, or any interest therein, shall
constitute a Transfer.
5. Effect of Forfeiture of Unvested Units. At such time as any unvested Employee
Units of any Employee Member in any series are forfeited pursuant to Section 4
of the such Employee Member’s award agreement, such unvested Employee Units
shall be cancelled and the Manager Percentage Interest shall be increased by a
percentage equal to the product of (x) the Unit Percentage Interest with respect
to such series in effect immediately prior to such forfeiture times (y) the
number of Employee Units in such series that were then forfeited.

 

 



--------------------------------------------------------------------------------



 



6. Issuance of Additional Employee Units. The Managing Member, in its sole
discretion, shall be entitled to issue additional Employee Units in any series
at any time, which additional Employee Units may be accompanied by a reduction
in the Manager Percentage Interest with respect to such series and a
corresponding increase in the Aggregate Employee Participation Percentage for
such series, or may represent the issuance of additional Employee Units without
a change in the Aggregate Employee Participation Percentage, subject to the
proviso at the end of [Section 3(a)] of the Award Agreements.
7. Ownership and Control of Eligible Promoted Interests. If the Managing Member
elects to Transfer an Eligible Promoted Interest prior to the occurrence of the
Sale Event with respect to such Eligible Promoted Interest (or the Sale Events
with respect to all hotel properties related to such Eligible Promoted
Interest), the vesting conditions set forth in Sections 3(b)(i)(B), 3(b)(ii)(B)
and 3(b)(iii)(B) of the Award Agreements with respect to such Eligible Promoted
Interest will be deemed to have been satisfied (to the extent that any such
condition shall not previously have been satisfied) and the net proceeds
received by Promote Pool LLC in connection with such Transfer shall be deemed to
constitute Promoted Interest Proceeds, and shall be distributable in accordance
with Section 1, subject to satisfaction of the Payment Conditions and subject to
satisfaction of the vesting conditions set forth in Sections 3(b)(i)(A),
3(b)(ii)(A) and 3(b)(iii)(A) of the Award Agreements with respect to individual
Employee Members (to the extent that such condition shall not previously have
been satisfied). Any Transfer of an Eligible Promoted Interest to the Company or
a subsidiary of the Company shall be made for an amount of cash equal to its
Fair Market Value.
8. Certain Defined Terms. Capitalized terms defined in the Award Agreement to
which this Exhibit A is attached shall have the meanings ascribed therein to
such terms. The following capitalized terms used in this Exhibit A shall have
the meanings set forth below:
(a) “Aggregate Employee Participation Percentage” means, with respect to any
series of Bonus Pool Units and as of any date of determination, a percentage
equal to (i) one hundred percent (100%) minus (ii) the Manager Percentage
Interest with respect to such series then in effect.
(b) “Award Agreement” means, with respect to any Employee Member, the award
agreement pursuant to which such Employee Member was granted a 2011 Bonus Pool
Award.
(c) “Employee Unit Distribution Conditions” means, as of the date of any receipt
by Promote Pool LLC or any of its wholly-owned subsidiaries of any Promoted
Interest Proceeds, the following:
(i) the Common Share Return Condition shall be satisfied; and
(ii) the Company or a consolidated subsidiary of the Company continues to manage
the applicable hotel property immediately following the applicable event giving
rise to the Promoted Interest Proceeds.
(d) “Manager Percentage Interest” means, with respect to any series of Bonus
Pool Units and as of any date of determination, a percentage equal to (i) one
hundred percent (100%) minus (ii) the Designated Participation Percentage with
respect to such series plus (iii) the aggregate increases in the Manager
Percentage Interest with respect to such series pursuant to Section 5 minus
(iv) the aggregate decreases in the Manager Percentage Interest with respect to
such series pursuant to Section 6 in connection with the issuances of additional
Employee Units with respect to such series.

 

 



--------------------------------------------------------------------------------



 



(e) “Unit Percentage Interest” means, with respect to a single Employee Unit of
any series as of the date of determination, a fraction (expressed as a
percentage) equal to (i) the Aggregate Employee Participation Percentage with
respect to such series as of such date divided by (ii) the aggregate number of
Employee Units in such series then outstanding.
(f) “Vested Participation Percentage” means, with respect to any Employee Member
and any series of Bonus Pool Units and as of any date of determination, a
fraction, (x) the numerator of which is the aggregate number of Employee Units
in such series held by such Employee Member that have vested in accordance with
Section 3(b) of such Employee’s Award Agreement and (y) the denominator of which
is the aggregate number of Employee Units in such series then outstanding.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1. The name, address and taxpayer identification number of the undersigned are:
Name:                                          (the “Taxpayer”)
Address:                                                                    
             
Social Security No./Taxpayer Identification No.:
                                        
2. Description of property with respect to which the election is being made:
The election is being made with respect to                      Bonus Pool Units
(Series [_____]) (the “Bonus Pool Units”) in MHG Employee Promoted Interest LLC
(the “Company”).
3. The date on which the Bonus Pool Units were transferred is  _____, 20_. The
taxable year to which this election relates is calendar year 20_.
4. Nature of restrictions to which the Bonus Pool Units are subject:

  (a)   With limited exceptions, until the Bonus Pool Units vest, the Taxpayer
may not transfer in any manner any portion of the Bonus Pool Units without the
consent of the Company.

  (b)   The Taxpayer’s Bonus Pool Units (vest in accordance with the vesting
provisions described in Annex 1 attached hereto. Unvested Bonus Pool Units are
forfeited in accordance with the vesting provisions described in Annex 1
attached hereto.

5. The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the Bonus Pool Units with respect to which this election is being made was
$  per Bonus Pool Unit .
6. The amount paid by the Taxpayer for the Award LTIP Units was $0 per Bonus
Pool Unit.
7. A copy of this statement has been furnished to the Company and Morgans Group
LLC.

      Dated:                     , 20_____   
Signature                                        

 

 



--------------------------------------------------------------------------------



 



ANNEX 1
Vesting Provisions of Bonus Pool Units
The Bonus Pool Units are subject to time-based and performance-based vesting
with the final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage. Performance-based
vesting will be from 0% to 100% based on the achievement of certain goals
relating to hotel properties in which Morgans Group LLC or a subsidiary acquires
an equity interest and becomes the hotel manager. Under the time-based vesting
provisions, one hundred percent (100%) of the Bonus Pool Units will vest on the
last day of the performance period, provided that the Taxpayer remains an
employee of the Company or any of its affiliates through such date, subject to
acceleration in the event of certain extraordinary transactions or termination
of the Taxpayer’s service relationship with the Company under specified
circumstances. Unvested Bonus Pool Units are subject to forfeiture in the event
of failure to vest based on the passage of time or the determination of the
performance-based percentage. The right to receive any payments with respect to
vested Bonus Pool Units depends on a specified Morgan Hotel Group Co.’s (the
“Company’s”) per-share total return to shareholders of Morgans Hotel Group Co.
for the period from [_____], 2011, to the proposed payment date.

 

 



--------------------------------------------------------------------------------



 



Exhibit D
RSU Agreement

 

 



--------------------------------------------------------------------------------



 



MORGANS HOTEL GROUP CO.
RESTRICTED STOCK UNIT AGREEMENT
Morgans Hotel Group Co. (the “Company”), hereby grants restricted stock units
relating to shares of its common stock (the “Stock”), to the individual named
below as the Grantee, subject to the vesting conditions set forth in the
attachment.

     
Grant Date: March 23, 2011
   
 
   
Name of Grantee: Yoav Gery
  State of Residence:                     

Grantee’s Social Security Number: ____-___-_____
Number of Restricted Stock Units (RSUs) Covered by Grant: 65,250
Vesting Start Date: March 23, 2011
Vesting Schedule:

              Number of RSUs that vest, as       a percentage of the number of  
Vesting Date   RSUs granted  
The 1 year anniversary of the Vesting Start Date
    33  1/3
The 2 year anniversary of the Vesting Start Date
    33  1/3
The 3 year anniversary of the Vesting Start Date
    33  1/3

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement.

              Grantee:   /s/ Yoav Gery                   (Signature)    
 
            Company:   /s/ David Smail                   (Signature)      
 
  Title:   Executive Vice President and General Counsel    

This is not a stock certificate or a negotiable instrument.

 

 



--------------------------------------------------------------------------------



 



MORGANS HOTEL GROUP CO.
RESTRICTED STOCK UNIT AGREEMENT

     
Restricted Stock Unit Transferability
  This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Restricted
Stock Units”). Your Restricted Stock Units may not be transferred in any manner
other than by will or by laws of descent and distribution. These terms shall be
binding upon your executors, administrators, successors and assigns.
 
   
Vesting
  Your Restricted Stock Unit grant vests as to the number of Stock Units
indicated in the vesting schedule on the cover sheet, on the Vesting Dates shown
on the cover sheet, provided you are in Service on the Vesting Date and meet the
applicable vesting requirements set forth on the cover sheet. Except as
otherwise provided in the employment agreement between you and the Company, no
additional Stock Units will vest after your Service has terminated for any
reason.
 
   
 
  “Stock Units” means a bookkeeping entry representing the equivalent of one
share of Stock awarded to you pursuant to this Agreement.
 
   
 
  “Service” means service as a Service Provider to the Company or an Affiliate.
Your change in position or duties shall not result in interrupted or terminated
Service, so long as you continue to be a Service Provider to the Company or an
Affiliate. Subject to the preceding sentence, whether a termination of Service
shall have occurred shall be determined by the Compensation Committee of the
Board of Directors (the “Board”), which determination shall be final, binding
and conclusive.
 
   
 
  “Service Provider” means an employee, officer or director of the Company or an
Affiliate, or a consultant or adviser currently providing services to the
Company or an Affiliate

 

 



--------------------------------------------------------------------------------



 



     
 
  “Affiliate” means, with respect to the Company, any company or other trade or
business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act
of 1933, as now in effect or hereafter amended, including, without limitation,
any Subsidiary. For purposes of granting stock options or stock appreciation
rights, an entity may not be considered an Affiliate unless the Company holds a
“controlling interest” in such entity, where the term “controlling interest” has
the same meaning as provided in Treasury Regulation 1.414(c)-2(b)(2)(i),
provided that the language “at least 50 percent” is used instead of “at least
80 percent” and, provided further, that where granting of stock options or stock
appreciation rights is based upon a legitimate business criteria, the language
“at least 20 percent” is used instead of “at least 80 percent” each place it
appears in Treasury Regulation 1.414(c)-2(b)(2)(i)
 
   
 
  “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of Internal Revenue Code of 1986, as amended (the
“Code”).
 
   
Book Entry of Stock Pursuant to Vested Units
  A book entry for the vested shares of Stock represented by the Restricted
Stock Units will be made for you and the shares will be credited to your account
by the Company within three (3) days of the applicable anniversary of the
Vesting Date; provided, that, if such Vesting Date occurs during a period in
which you are (i) subject to a lock-up agreement restricting your ability to
sell Stock in the open market or (ii) are restricted from selling Stock in the
open market because a trading window is not available, transfer of such vested
shares will be delayed until the date immediately following the expiration of
the lock-up agreement or the opening of a trading window but in no event beyond
21/2 months after the end of the calendar year in which the shares would have
been otherwise transferred.
 
   
Forfeiture of Unvested Units
  Except as otherwise provided in the employment agreement between you and the
Company, in the event that your Service terminates for any reason, you will
forfeit to the Company all of the Restricted Stock Units that have not yet
vested or with respect to which all applicable restrictions and conditions have
not lapsed.

 

 



--------------------------------------------------------------------------------



 



     
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements, which must be consistent with and permitted by the rules and
regulations established by the Company, to pay any withholding or other taxes
that may be due as a result of vesting in Restricted Stock Units or your
acquisition of Stock under this grant. In the event that the Company determines
that any federal, state, local or foreign tax or withholding payment is required
relating to this grant, the Company will have the right to: (i) require that you
arrange such payments to the Company, or (ii) cause an immediate forfeiture of
shares of Stock subject to the Restricted Stock Units granted pursuant to this
Agreement in an amount equal to the withholding or other taxes due. In addition,
in the Company’s sole discretion and consistent with the Company’s rules and
regulations, the Company may permit you to pay the withholding or other taxes
due as a result of the vesting of your Restricted Stock Units by delivery (on a
form acceptable to the Board) of an irrevocable direction to a licensed
securities broker selected by the Company to sell shares of Stock and to deliver
all or part of the sales proceeds to the Company in payment of the withholding
taxes.
 
   
Corporate Transaction
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Corporate Transaction, this award will become 100% vested if it is not
assumed, or equivalent awards are not substituted for the award, by the Company
or its successor.
 
   
 
  “Corporate Transaction” shall be deemed to have occurred if (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Exchange Act of
1934, as now in effect or hereafter amended (the “Exchange Act”)) together with
its affiliates, excluding employee benefit plans of the Company, is or becomes,
directly or indirectly, the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act) of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities; or
(ii) individuals who at the beginning of any two-year period constitute the
Board, plus new directors of the Company whose election or nomination for
election by the Company’s shareholders is approved by a vote of at least
two-thirds of the directors of the Company still in office who were directors of
the Company at the beginning of such two-year period, cease for any reason
during such two-year period to constitute at least two-thirds of the members of
the Board; or (iii) a merger or consolidation of the Company with any other
corporation or entity is consummated regardless of which entity is the survivor,
other than a merger of consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or being converted into voting securities of
the surviving entity) at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (iv) the Company is completely liquidated or
all or substantially all of the Company’s assets are sold.

 

 



--------------------------------------------------------------------------------



 



     
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity. The Company (and any Affiliate)
reserve the right to terminate your Service at any time and for any reason,
subject to the employment agreement between you and the Company.
 
   
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been transferred to you. In the event of a cash dividend on
outstanding Stock, you will be entitled to receive a cash payment for each
Restricted Stock Unit. The Company may in its sole discretion require that
dividends will be reinvested in additional stock units at Fair Market Value on
the dividend payment date, subject to vesting and delivered at the same time as
the Restricted Stock Unit.
 
   
 
  “Fair Market Value” with respect to a share of Stock means the value of a
share of such Stock determined as follows: if on the determination date the
Stock is listed on an established national or regional stock exchange, is
admitted to quotation on The NASDAQ Stock Market, Inc. or is publicly traded on
an established securities market, the Fair Market Value of a share of Stock
shall be the closing price of the Stock on such exchange or in such market (if
there is more than one such exchange or market the Compensation Committee of the
Board shall determine the appropriate exchange or market) on the determination
date (or if there is no such reported closing price, the Fair Market Value shall
be the mean between the highest bid and lowest asked prices or between the high
and low sale prices on such trading day) or, if no sale of Stock is reported for
such trading day, on the next preceding day on which any sale shall have been
reported. If the Stock is not listed on such an exchange, quoted on such system
or traded on such a market, Fair Market Value of the share of Stock shall be the
value of the Stock as determined by the Compensation Committee of the Board by
the reasonable valuation method, in a manner consistent with Section 409A of the
Code. “Fair Market Value” with respect to an award means the value of the award
as determined by the Compensation Committee in good faith, taking into
consideration applicable tax and accounting rules and regulations.

 

 



--------------------------------------------------------------------------------



 



     
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Restricted Stock Units covered by this grant will
be adjusted (and rounded down to the nearest whole number).
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
New York, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Data Privacy
  The Company may process personal data about you. Such data includes, but is
not limited to the information provided in this Agreement and any changes
thereto, other appropriate personal and financial data about you such as home
address and business addresses and other contact information, payroll
information and any other information that might be deemed appropriate by the
Company to facilitate the administration of this Agreement.
 
   
 
  By accepting these Restricted Stock Units, you give explicit consent to the
Company to process any such personal data. You also give explicit consent to the
Company to transfer any such personal data outside the country in which you are
employed, including, with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer this Agreement.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to this
Agreement in electronic form. If at any time you would prefer to receive paper
copies of any documents, as you are entitled to receive, the Company would be
pleased to provide copies.
 
   
Electronic Signature
  All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to this Agreement.
 
   
Scope of Agreement
  This Agreement constitutes the entire understanding between you and the
Company regarding this grant of Restricted Stock Units. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

 

 



--------------------------------------------------------------------------------



 



Exhibit E
Release Agreement

 

 



--------------------------------------------------------------------------------



 



RELEASE AGREEMENT
THIS RELEASE AGREEMENT (this “Release”) is entered into as of
[                    ] (the “Effective Date”), by
                                         (“Executive”) in consideration of
severance pay and other benefits (the “Severance Payment”) provided to Executive
by Morgans Hotel Group Co., a Delaware corporation (the “Company”), pursuant to
Section 4 of the Employment Agreement by and between the Company and Executive
(the “Employment Agreement”).
1. Release. Subject to the last sentence of the first paragraph of this
Section 1, Executive, on his own behalf and on behalf of his heirs, executors,
administrators, attorneys and assigns, hereby unconditionally and irrevocably
releases, waives and forever discharges the Company and each of its affiliates,
parents, successors, predecessors, and the subsidiaries, directors, owners,
members, shareholders, officers, agents, and employees of the Company and its
affiliates, parents, successors, predecessors, and subsidiaries (collectively,
all of the foregoing are referred to as the “Employer”), from any and all causes
of action, claims and damages, including attorneys’ fees, whether known or
unknown, foreseen or unforeseen, presently asserted or otherwise arising through
the date of his signing of this Release, concerning his employment or separation
from employment. Subject to the last sentence of the first paragraph of this
Section 1, this Release includes, but is not limited to, any payments, benefits
or damages arising under any federal law (including, but not limited to, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Executive Order 11246, the Family and Medical Leave Act, and
the Worker Adjustment and Retraining Notification Act, each as amended); any
claim arising under any state or local laws, ordinances or regulations
(including, but not limited to, any state or local laws, ordinances or
regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium. Notwithstanding any other provision of this Release to the
contrary, this Release does not encompass, and Executive does not release, waive
or discharge, the obligations of the Company (a) to make the payments and
provide the other benefits contemplated by the Employment Agreement or any other
Agreement with Executive, or (b) under any restricted stock unit agreement,
option agreement or other agreement pertaining to Executive’s equity ownership
or other awards, or (c) under any indemnification or similar agreement with
Executive, or (d) under this Release.
Executive understands that by signing this Release, he is not waiving any claims
or administrative charges which cannot be waived by law. He is waiving, however,
any right to monetary recovery or individual relief should any federal, state or
local agency (including the Equal Employment Opportunity Commission) pursue any
claim on his behalf arising out of or related to his employment with and/or
separation from employment with the Company (other than with respect to those
matters described in clauses (a), (b), (c) and (d) above.
Executive further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Release.

 

 



--------------------------------------------------------------------------------



 



2. Acknowledgments. Executive is signing this Release knowingly and voluntarily.
He acknowledges that:

  (a)   He is hereby advised in writing to consult an attorney before signing
this Release;

  (b)   He has relied solely on his own judgment and/or that of his attorney
regarding the consideration for and the terms of this Release and is signing
this Release knowingly and voluntarily of his own free will;

  (c)   He is not entitled to the Severance Payment unless he agrees to and
honors the terms of this Release;

  (d)   He has been given at least twenty-one (21) calendar days to consider
this Release, or he expressly waives his right to have at least twenty-one
(21) days to consider this Release;

  (e)   He may revoke this Release within seven (7) calendar days after signing
it by submitting a written notice of revocation to the Employer. He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he revokes this Release within the seven (7) day revocation period, he will not
receive the Severance Payment;

  (f)   He has read and understands the Release and further understands that,
subject to the limitations contained herein, it includes a general release of
any and all known and unknown, foreseen or unforeseen claims presently asserted
or otherwise arising through the date of his signing of this Release that he may
have against the Employer; and

  (g)   No statements made or conduct by the Employer has in any way coerced or
unduly influenced him or her to execute this Release.

3. No Admission of Liability. This Release does not constitute an admission of
liability or wrongdoing on the part of the Employer, the Employer does not admit
there has been any wrongdoing whatsoever against the Executive, and the Employer
expressly denies that any wrongdoing has occurred.
4. Entire Agreement. There are no other agreements of any nature between the
Employer and Executive with respect to the matters discussed in this Release,
except as expressly stated herein, and in signing this Release, Executive is not
relying on any agreements or representations, except those expressly contained
in this Release.
5. Execution. It is not necessary that the Employer sign this Release following
Executive’s full and complete execution of it for it to become fully effective
and enforceable.

 

 



--------------------------------------------------------------------------------



 



6. Severability. If any provision of this Release is found, held or deemed by a
court of competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or controlling law, the remainder of this Release shall
continue in full force and effect.
7. Governing Law. This Release shall be governed by the laws of the State of New
York, excluding the choice of law rules thereof.
8. Headings. Section and subsection headings contained in this Release are
inserted for the convenience of reference only. Section and subsection headings
shall not be deemed to be a part of this Release for any purpose, and they shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.
IN WITNESS WHEREOF, the undersigned has duly executed this Release as of the day
and year first herein above written.
EXECUTIVE:
 

 

 